=====================================================================

CUSTOMER CREDIT AGREEMENT

dated as of

May 31, 2006

between

SIRIUS SATELLITE RADIO INC.

and

SPACE SYSTEMS/LORAL, INC.

=====================================================================

1

TABLE OF CONTENTS

         
ARTICLE I.
SECTION 1.01.
SECTION 1.02.
SECTION 1.03.
ARTICLE II.
SECTION 2.01.
SECTION 2.02.
SECTION 2.03.
SECTION 2.04.
SECTION 2.05.
SECTION 2.06.
SECTION 2.07.
SECTION 2.08.
SECTION 2.09.
SECTION 2.10.
SECTION 2.11.
ARTICLE III.
SECTION 3.01.
SECTION 3.02.
SECTION 3.03.
SECTION 3.04.
SECTION 3.05.
SECTION 3.06.
SECTION 3.07.
SECTION 3.08.
SECTION 3.09.
SECTION 3.10.
SECTION 3.11.
SECTION 3.12.
SECTION 3.13.
SECTION 3.14.
ARTICLE IV.
SECTION 4.01.
  DEFINITIONS
DEFINED TERMS
TERMS GENERALLY
ACCOUNTING TERMS; GAAP
LOAN PROVISIONS
THE COMMITMENT.
SECURITY
REQUEST FOR A LOAN
RECORDS; PROMISSORY NOTES.
REPAYMENT OF THE LOANS
PREPAYMENT OF THE LOANS.
INTEREST.
ALTERNATE RATE OF INTEREST
TAXES.
PAYMENTS GENERALLY.
MITIGATION OBLIGATIONS
REPRESENTATIONS AND WARRANTIES
ORGANIZATION; POWERS
AUTHORIZATION; ENFORCEABILITY
COMPLIANCE WITH LAWS AND AGREEMENTS
ERISA
LITIGATION, ENVIRONMENTAL AND OTHER MATTERS.
COLLATERAL
SECURITY DOCUMENTS
TAXES
USE OF PROCEEDS
SATELLITE PURCHASE AGREEMENT
GOVERNMENTAL APPROVALS; NO CONFLICTS
NO DEFAULT
SUBSIDIARIES
LICENSE
CONDITIONS
EFFECTIVE DATE   Page





































      SECTION 4.02. ADDITIONAL CONDITIONS TO EFFECTIVE DATE AND EACH LOAN  

     
SECTION 4.03.
ARTICLE V.
SECTION 5.01.
SECTION 5.02.
SECTION 5.03.
SECTION 5.04.
SECTION 5.05.
SECTION 5.06.
SECTION 5.07.
SECTION 5.08.
SECTION 5.09.
SECTION 5.10.
ARTICLE VI.
SECTION 6.01.
SECTION 6.02.
SECTION 6.03.
  TERMINATION/EXPIRATION OF THE COMMITMENT
AFFIRMATIVE COVENANTS
FINANCIAL STATEMENTS AND OTHER INFORMATION
NOTICES OF MATERIAL EVENTS
EXISTENCE; CONDUCT OF BUSINESS
BOOKS AND RECORDS; INSPECTION RIGHTS
MAINTENANCE OF PROPERTIES
COMPLIANCE WITH LAWS
PAYMENT OF OBLIGATIONS
FURTHER ASSURANCES.
USE OF PROCEEDS
MAINTENANCE OF APPROVALS
NEGATIVE COVENANTS
LIENS.
LIMITATION ON INDEBTEDNESS.
LIMITATION ON RESTRICTED PAYMENTS.



      SECTION 6.04. LIMITATION ON RESTRICTIONS ON DISTRIBUTIONS FROM SUBSIDIARY
GUARANTORS  

     
SECTION 6.05.
SECTION 6.06.
SECTION 6.07.
  LIMITATION ON SALES OF ASSETS AND SUBSIDIARY STOCK.
LIMITATION ON AFFILIATE TRANSACTIONS.
LIMITATION ON LINE OF BUSINESS



      SECTION 6.08. LIMITATION ON THE SALE OR ISSUANCE OF CAPITAL STOCK OF
SUBSIDIARY GUARANTORS  

     
SECTION 6.09.
ARTICLE VII.
SECTION 7.01.
ARTICLE VIII.
SECTION 8.01.
  LIMITATION ON SALE/LEASEBACK TRANSACTIONS
EVENTS OF DEFAULT
EVENTS OF DEFAULT
GUARANTEES
EXECUTION AND DELIVERY OF SUBSIDIARY GUARANTEES



      SECTION 8.02. SUBSIDIARY GUARANTORS MAY CONSOLIDATE, ETC., ON CERTAIN
TERMS.  



      SECTION 8.03. RELEASES FOLLOWING SALE OF ASSETS  



      SECTION 8.04. APPLICATION OF CERTAIN TERMS AND PROVISIONS TO THE
SUBSIDIARY GUARANTORS  

     
SECTION 8.05.
ARTICLE IX.
SECTION 9.01.
SECTION 9.02.
SECTION 9.03.
SECTION 9.04.
SECTION 9.05.
SECTION 9.06.
SECTION 9.07.
SECTION 9.08.
SECTION 9.09.
SECTION 9.10.
SECTION 9.11.
  ADDITION OF SUBSIDIARY GUARANTORS
MISCELLANEOUS
NOTICES
WAIVERS; AMENDMENTS.
EXPENSES; INDEMNITY; DAMAGE WAIVER; COMMITMENT FEE.
SUCCESSORS AND ASSIGNS.
SURVIVAL
COUNTERPARTS; INTEGRATION; EFFECTIVENESS
SEVERABILITY
GOVERNING LAW; JURISDICTION; ETC.
WAIVER OF JURY TRIAL
HEADINGS
CONFIDENTIALITY
 
   
SCHEDULE I
SCHEDULE II
SCHEDULE III
EXHIBIT A
  Other Vendor Satellites
Material Subsidiaries
Subsidiary Guarantors
Form of Notice of Borrowing



      EXHIBIT B Opinions of New York and Delaware Counsel to the Customer and
the Subsidiary Guarantors

     
EXHIBIT C
EXHIBIT D
  Form of Security Agreement
Form of Subsidiary Guarantee

2

This CUSTOMER CREDIT AGREEMENT dated as of May 31, 2006 (this “AGREEMENT”) is
entered into between SIRIUS SATELLITE RADIO INC., a corporation incorporated
under the laws of Delaware (the “CUSTOMER”), and SPACE SYSTEMS/LORAL, INC.
(“SS/L”), a corporation incorporated under the laws of Delaware (together with
its successors and any other Person that shall become a party hereto as a Lender
pursuant to Section 9.04, the “LENDER”).

The Customer has requested that the Lender make credit extensions to it and the
Lender is prepared to make loans to the Customer upon the terms and conditions
hereof. Accordingly, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01. DEFINED TERMS. As used in this Agreement, the following terms have
the meanings specified below:

“ADDITIONAL ASSETS” means (1) any property, plant, license or equipment used in
a Related Business; (2) the Capital Stock of a Person that becomes a Subsidiary
Guarantor as a result of the acquisition of such Capital Stock by the Customer
or another Subsidiary Guarantor; or (3) Capital Stock constituting a minority
interest in any Person that at such time is a Subsidiary Guarantor; PROVIDED,
HOWEVER, that any such Subsidiary Guarantor described in clause (2) or (3) above
is primarily engaged in a Related Business.

“ADJUSTED LIBOR RATE” means, for any Interest Period for any Eurodollar Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to the LIBOR Rate for such Interest Period.

“AFFILIATE” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“AGREEMENT” has the meaning assigned to such term in the Preamble.

“ASSET DISPOSITION” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by the Customer or
any Subsidiary Guarantor, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the purposes of this
definition as a “disposition”), of:

(1) any shares of Capital Stock of a Subsidiary Guarantor (other than directors’
qualifying shares or shares required by applicable law to be held by a Person
other than the Customer or a Subsidiary Guarantor);

(2) all or substantially all the assets of any division or line of business of
the Customer or any Subsidiary Guarantor; or

(3) any other assets of the Customer or any Subsidiary Guarantor outside of the
ordinary course of business of the Customer or such Subsidiary Guarantor

(other than, in the case of clauses (1), (2) and (3) above,



  (A)   a disposition by a Subsidiary Guarantor to the Customer or by the
Customer or a Subsidiary Guarantor to a Subsidiary Guarantor;



  (B)   for purposes of Section 6.05 only, a disposition that constitutes a
Restricted Payment (or would constitute a Restricted Payment but for the
exclusions from the definition thereof) and that is not prohibited by
Section 6.03 and the making of an Asset Swap;



  (C)   a disposition of assets with a fair market value of less than
$10 million;



  (D)   a disposition of cash or Cash Equivalents;



  (E)   the creation of a Lien (but not the sale or other disposition of the
property subject to such Lien);



  (F)   the licensing or sublicensing of intellectual property or other general
intangibles and licenses, leases or subleases of other property; PROVIDED,
HOWEVER, such licensing or sublicensing shall not interfere in any material
respect with the Customer’s continuing use of such intellectual property or
other general intangibles and licenses, leases or subleases of other property;
and



  (G)   foreclosure on assets).

“ASSET SWAP” means concurrent purchase and sale or exchange of Related Business
Assets between the Customer or any of the Subsidiary Guarantors and another
Person; PROVIDED that any cash received must be applied in accordance with
Section 6.05.

“ATTRIBUTABLE DEBT” in respect of a Sale/Leaseback Transaction means, as at the
time of determination, the present value (discounted at 9-5/8%, compounded
annually) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such Sale/Leaseback Transaction
(including any period for which such lease has been extended); PROVIDED,
HOWEVER, that if such Sale/Leaseback Transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation”.

“AVERAGE LIFE” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing:

(1) the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of or
redemption or similar payment with respect to such Indebtedness multiplied by
the amount of such payment by

(2) the sum of all such payments.

“BOARD” means the Board of Governors of the Federal Reserve System of the United
States of America.

“BOARD OF DIRECTORS” means the Board of Directors of the Customer or any
committee thereof duly authorized to act on behalf of such Board.

“BUSINESS DAY” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or an Interest Period for, a Eurodollar Loan, or to a notice by the
Customer with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.

“CAPITAL LEASE OBLIGATION” means an obligation that is required to be classified
and accounted for as a capital lease for financial reporting purposes in
accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP; and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
penalty. For purposes of Section 6.01, a Capital Lease Obligation will be deemed
to be secured by a Lien on the property being leased.

“CAPITAL STOCK” of any Person means any and all shares, interests (including
partnership interests), rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.

“CASH EQUIVALENTS” means any of the following:

(1) any investment in direct obligations of the United States of America or any
agency thereof or obligations guaranteed by the United States of America or any
agency thereof;

(2) investments in demand and time deposit accounts, certificates of deposit and
money market deposits maturing within 365 days of the date of acquisition
thereof issued by a bank or trust company which is organized under the laws of
the United States of America, any State thereof or any foreign country
recognized by the United States of America, and which bank or trust company has
capital, surplus and undivided profits aggregating in excess of $50 million (or
the foreign currency equivalent thereof) and has outstanding debt which is rated
“A” (or such similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act of 1933, as amended), or any money-market fund sponsored by a
registered broker dealer or mutual fund distributor;

(3) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (1) above entered into with a bank
meeting the qualifications described in clause (2) above;

(4) investments in commercial paper, maturing not more than 365 days after the
date of acquisition, issued by a corporation (other than an Affiliate of the
Customer) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of “P-2” (or
higher) according to Moody’s or “A-2” (or higher) according to Standard &
Poor’s;

(5) auction rate preferred stock issued by a corporation and certificates issued
by a corporation or municipality or government entity (other than an Affiliate
of the Customer) organized and in existence under the laws of the United States
of America or any foreign country recognized by the United States with a rating
at the time as of which any Investment therein is made of “A” (or higher)
according to Moody’s or Standard & Poor’s;

(6) investments in securities with maturities of twelve months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by Standard & Poor’s or “A” by
Moody’s; and

(7) investments in money market funds that, in the aggregate, have at least
$1 billion in assets.

“CHANGE OF CONTROL” means the occurrence of any of the following events:

(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for purposes of this clause
(1) such person shall be deemed to have “beneficial ownership” of all shares
that any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 50% of the total voting power of the Voting Stock of the Customer (for the
purposes of this clause (1), such other person shall be deemed to beneficially
own any Voting Stock of a Person (the “specified person”) held by any other
Person (the “parent entity”), if such other person is the beneficial owner (as
defined in this clause (1)), directly or indirectly, of more than 50% of the
voting power of the Voting Stock of such parent entity);

(2) individuals who on the date hereof constituted the Board of Directors
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the stockholders of the Customer was approved
by a vote of a majority of the directors of the Customer then still in office
who were either directors on the date of this Agreement or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors then in office;

(3) the adoption of a plan relating to the liquidation or dissolution of the
Customer; or

(4) the merger or consolidation of the Customer with or into another Person or
the merger of another Person with or into the Customer, or the sale of all or
substantially all the assets of the Customer (determined on a consolidated
basis) to another Person other than a transaction following which (A) in the
case of a merger or consolidation transaction, holders of securities that
represented 100% of the Voting Stock of the Customer immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own, directly or indirectly,
at least a majority of the voting power of the Voting Stock of the surviving
Person in such merger or consolidation transaction immediately after such
transaction and (B) in the case of a sale of assets transaction, each transferee
becomes an obligor in respect of the Loans and a Subsidiary of the transferor of
such assets.

“CODE” means the Internal Revenue Code of 1986, as amended from time to time.

“COLLATERAL” has the meaning assigned to such term in the Security Agreement.

“COLLATERAL PERMITTED LIENS” means:

(1) Liens created pursuant to the Loan Documents;

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings in compliance with Section 5.07; and

(3) Liens for taxes, assessments or other governmental charges not yet subject
to penalties for non-payment or which are being contested in good faith by
appropriate proceedings in compliance with Section 5.07.

“COMMITMENT” means the Commitment of the Lender to make the Loans hereunder,
expressed as an amount representing the maximum aggregate amount of the Loans to
be made by the Lender hereunder. The total amount of the Commitment is
$100,000,000, as such amount may be reduced as provided in the definition of the
term “Unused Commitment”.

“CONSOLIDATED INCOME TAX EXPENSE” means, with respect to the Customer for any
period, the provision for federal, state, local and foreign taxes based on
income or profits (including franchise taxes) payable by the Customer and the
Subsidiary Guarantors for such period as determined on a consolidated basis in
accordance with GAAP.

“CONSOLIDATED INTEREST EXPENSE” means, for any period, the total interest
expense of the Customer and the Subsidiary Guarantors for such period, whether
paid or accrued and whether or not capitalized (including amortization of debt
issuance costs and original issue discount), non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations and Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Hedging Obligations.

“CONSOLIDATED LEVERAGE RATIO” as of any date of determination means the ratio of
(x) the aggregate amount of Indebtedness of the Customer and the Subsidiary
Guarantors as of such date of determination to (y) Consolidated Operating Cash
Flow for the most recent four consecutive fiscal quarters ending prior to such
date of determination for which financial information is available (the
“REFERENCE PERIOD”); PROVIDED, HOWEVER, that:

(1) if the transaction giving rise to the need to calculate the Consolidated
Leverage Ratio is an Incurrence of Indebtedness, the amount of such Indebtedness
shall be calculated after giving effect on a pro forma basis to such
Indebtedness;

(2) if the Customer or any Subsidiary Guarantor has repaid, repurchased,
defeased or otherwise discharged any Indebtedness that was outstanding as of the
end of such fiscal quarter or if any Indebtedness is to be repaid, repurchased,
defeased or otherwise discharged on the date of the transaction giving rise to
the need to calculate the Consolidated Leverage Ratio (other than, in each case,
Indebtedness Incurred under any revolving credit agreement), the aggregate
amount of Indebtedness shall be calculated on a pro forma basis and Consolidated
Operating Cash Flow shall be calculated as if the Customer or such Subsidiary
Guarantor had not earned the interest income, if any, actually earned during the
Reference Period in respect of cash or Cash Equivalents used to repay,
repurchase, defease or otherwise discharge such Indebtedness;

(3) if since the beginning of the Reference Period the Customer or any
Subsidiary Guarantor shall have made any Asset Disposition, the Consolidated
Operating Cash Flow for the Reference Period shall be reduced by an amount equal
to the Consolidated Operating Cash Flow (if positive) directly attributable to
the assets which are the subject of such Asset Disposition for the Reference
Period or increased by an amount equal to the Consolidated Operating Cash Flow
(if negative) directly attributable thereto for the Reference Period;

(4) if since the beginning of the Reference Period the Customer or any
Subsidiary Guarantor (by merger or otherwise) shall have made an Investment in
any Subsidiary Guarantor (or any Person which becomes a Subsidiary Guarantor) or
an acquisition of assets which constitutes all or substantially all of an
operating unit of a business, Consolidated Operating Cash Flow for the Reference
Period shall be calculated after giving pro forma effect thereto (including the
Incurrence of any Indebtedness) as if such Investment or acquisition had
occurred on the first day of the Reference Period; and

(5) if since the beginning of the Reference Period any Person (that subsequently
became a Subsidiary Guarantor or was merged with or into the Customer or any
Subsidiary Guarantor since the beginning of such Reference Period) shall have
made any Asset Disposition, any Investment or acquisition of assets that would
have required an adjustment pursuant to clause (3) or (4) above if made by the
Customer or a Subsidiary Guarantor during the Reference Period, Consolidated
Operating Cash Flow for the Reference Period shall be calculated after giving
pro forma effect thereto as if such Asset Disposition, Investment or acquisition
had occurred on the first day of the Reference Period.

For purposes of this definition, whenever pro forma effect is to be given to an
acquisition of assets, the amount of income or earnings relating thereto and the
amount of Consolidated Interest Expense associated with any Indebtedness
Incurred in connection therewith, the pro forma calculations shall be determined
in accordance with GAAP in good faith by a responsible financial or accounting
officer of the Customer. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Interest Rate
Agreement applicable to such Indebtedness if such Interest Rate Agreement has a
remaining term in excess of 12 months). If any Indebtedness is Incurred under a
revolving credit facility and is being given pro forma effect, the interest on
such Indebtedness shall be calculated based on the average daily balance of such
Indebtedness for the four fiscal quarters subject to the pro forma calculation
to the extent such Indebtedness was Incurred solely for working capital
purposes.

“CONSOLIDATED NET INCOME” means, for any period, the net income of the Customer
and its consolidated Subsidiaries; PROVIDED, HOWEVER, that there shall not be
included in such Consolidated Net Income:

(1) any net income of any Person (other than the Customer) if such Person is not
a Subsidiary Guarantor, except that:



  (A)   subject to the exclusion contained in clauses (3), (4) and (5) below,
the Customer’s equity in the net income of any such Person for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the Customer or a
Subsidiary Guarantor as a dividend or other distribution (subject, in the case
of a dividend or other distribution paid to a Subsidiary Guarantor, to the
limitations contained in clause (2) below); and



  (B)   the Customer’s equity in a net loss of any such Person for such period
shall be included in determining such Consolidated Net Income to the extent such
loss has been funded with cash from the Customer or a Subsidiary Guarantor;

(2) any net income of any Subsidiary Guarantor if such Subsidiary Guarantor is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of distributions by such Subsidiary Guarantor, directly or
indirectly, to the Customer, except that:



  (A)   subject to the exclusion contained in clauses (3), (4) and (5) below,
the Customer’s equity in the net income of any such Subsidiary Guarantor for
such period shall be included in such Consolidated Net Income up to the
aggregate amount of cash that could have been distributed by such Subsidiary
Guarantor during such period to the Customer or another Subsidiary Guarantor as
a dividend or other distribution (subject, in the case of a dividend or other
distribution paid to another Subsidiary Guarantor, to the limitation contained
in this clause); and



  (B)   the Customer’s equity in a net loss of any such Subsidiary Guarantor for
such period shall be included in determining such Consolidated Net Income;

(3) any gain (or loss) realized upon the sale or other disposition of any assets
of the Customer or its consolidated Restricted Subsidiaries (including pursuant
to any Sale/Leaseback Transaction) which is not sold or otherwise disposed of in
the ordinary course of business and any gain (or loss) realized upon the sale or
other disposition of any Capital Stock of any Person;

(4) extraordinary gains or losses; and

(5) the cumulative effect of a change in accounting principles,

in each case, for such period. Notwithstanding the foregoing, for the purpose of
Section 6.06 only, there shall be excluded from Consolidated Net Income any
repurchases, repayments or redemptions of Investments, proceeds realized on the
sale of Investments or return of capital to the Customer or a Subsidiary
Guarantor to the extent such repurchases, repayments, redemptions, proceeds or
returns increase the amount of Restricted Payments permitted under such Section
pursuant to Section 6.06(a)(3)(D)

“CONSOLIDATED OPERATING CASH FLOW” means, with respect to the Customer and the
Subsidiary Guarantors on a consolidated basis, for any period, an amount equal
to Consolidated Net Income for such period increased (without duplication) by
the sum of:

(1) Consolidated Income Tax Expense accrued for such period to the extent
deducted in determining Consolidated Net Income for such period;

(2) Consolidated Interest Expense for such period to the extent deducted in
determining Consolidated Net Income for such period; and

depreciation, amortization and any other noncash items for such period to the
extent deducted in determining Consolidated Net Income for such period (other
than any noncash item which requires the accrual of, or a reserve for, cash
charges for any future period) of the Customer and the Subsidiary Guarantors
(including amortization of capitalized debt issuance costs for such period, any
noncash compensation expense realized for grants of stock options or other
rights to officers, directors, consultants and employees and noncash charges
related to equity granted to third parties), all of the foregoing determined on
a consolidated basis in accordance with GAAP, and decreased by noncash items to
the extent they increase Consolidated Net Income (including the partial or
entire reversal of reserves taken in prior periods, but excluding reversals of
accruals or reserves for cash charges taken in prior periods) for such period.

“CONSOLIDATED TOTAL ASSETS” means the total assets of the Customer and its
consolidated the Subsidiary Guarantors, as shown on the most recent balance
sheet of the Customer, determined on a consolidated basis in accordance with
GAAP.

“CUSTOMER” has the meaning assigned to such term in the Preamble.

“DEFAULT” means any event or condition that upon notice, lapse of time or both
would, unless waived, become an Event of Default.

“DEFAULT INTEREST PERIOD” means, during any period in which any principal of the
Loan or any other amount under this Agreement or any other Loan Document is not
paid when due, each successive period as the Lender shall from time to time
choose; PROVIDED that (a) no such period shall exceed three months’ duration and
(b) the first such period shall commence as of the date on which such principal
or other amount became due and each succeeding period shall commence upon the
expiry of the immediately preceding period.

“DEPOSIT ACCOUNT” means the account of the Customer at JPMorganChase, New York,
New York, routing number 021000021, account number 323-899587.

“DESIGNATED JOINT VENTURES” means any Person formed for the purpose of, or whose
principal business is, offering a satellite radio service outside the
continental United States; PROVIDED, HOWEVER, that the aggregate Investment in
such Persons by the Customer and the Subsidiary Guarantors does not exceed
$100 million in the aggregate at any time outstanding (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value).

“DISQUALIFIED STOCK” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:

(1) matures or is mandatorily redeemable (other than redeemable only for Capital
Stock of such Person which is not itself Disqualified Stock) pursuant to a
sinking fund obligation or otherwise;

(2) is convertible or exchangeable at the option of the holder for Indebtedness
or Disqualified Stock; or

(3) is mandatorily redeemable or must be purchased upon the occurrence of
certain events or otherwise, in whole or in part;

in each case on or prior to the date that is 91 days after the Maturity Date of
the Loans; PROVIDED, HOWEVER, that any Capital Stock that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof the right
to require such Person to purchase or redeem such Capital Stock upon the
occurrence of an “asset sale” or “change of control” shall not constitute
Disqualified Stock if:



  (A)   the “asset sale” or “change of control” provisions applicable to such
Capital Stock are not more favorable to the holders of such Capital Stock than
the terms applicable to the Loans in Section 6.05 of this Agreement; and



  (B)   any such requirement only becomes operative after compliance with such
terms applicable to the Loans, including the prepayment of Loans.

The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Agreement; PROVIDED, HOWEVER, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.

“DOLLARS” or “$” refers to lawful money of the United States of America.

“EFFECTIVE DATE” means the date on which the conditions specified in
Section 4.01 and Section 4.02 are satisfied (or waived in accordance with
Section 9.02).

“ENVIRONMENTAL LAWS” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“ENVIRONMENTAL LIABILITY” means any liability, contingent or otherwise, of the
Customer or any Subsidiary directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA AFFILIATE” means any trade or business (whether or not incorporated)
that, together with the Customer, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA EVENT” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Customer or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Customer or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Customer or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Customer or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Customer or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EURODOLLAR”, when used in reference to a Loan, refers to whether the Loan is
bearing interest at a rate determined by reference to the Adjusted LIBOR Rate.

“EVENT OF DEFAULT” has the meaning assigned to such term in Article VII.

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

“EXCLUDED TAXES” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Customer hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of the Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Customer is located, (c) any
Taxes that would not have been imposed but for the activities of the recipient
in the jurisdiction imposing such Tax which are not related to this Agreement or
any of the other Loan Documents or the transactions contemplated by the Loan
Documents, including the execution and delivery of the Loan Documents and the
administration of the provisions or exercise of rights and remedies under the
Loan Documents; (d) United States withholding taxes imposed on amounts payable
to a Lender at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Customer with respect to
Indemnified Taxes; and (e) any Taxes that are attributable to Lender’s failure
to comply with the requirements of Section 2.09(e) of this Agreement.

“FCC” means the Federal Communications Commission.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“GOVERNMENT APPROVALS” means all authorizations, consents, approvals, licenses,
rulings, permits, certifications, exemptions, filings or registrations by or
with a Governmental Authority required by applicable requirements of law to be
obtained or held by the Customer or any Affiliate thereof in connection with
(a) the due execution, delivery and performance by the Customer and the
Subsidiary Guarantors of their respective obligations under this Agreement, the
Subsidiary Guarantees and the other Loan Documents to which they are a party and
(b) the grant of Liens created by the Security Documents and the validity,
enforceability and perfection thereof and the exercise by the Lender of its
rights and remedies thereunder.

“GOVERNMENTAL AUTHORITY” means any international body or any nation or
government, any state of political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other entity owned or
controlled, through stock or capital or otherwise, by any of the foregoing.

“GUARANTEE” of or by any Person (the “GUARANTOR”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “PRIMARY OBLIGOR”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect,

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof,

(2) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof,

(3) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or

(4) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; PROVIDED that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“HAZARDOUS MATERIALS” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HEDGING OBLIGATIONS” of any Person means the obligations of such Person under
(a) currency exchange or interest rate swap agreements, currency exchange or
interest rate cap agreements or currency exchange or interest rate collar
agreements or (b) other agreements or arrangements designed to protect such
Person against fluctuations in currency exchange or interest rate prices.

“INCUR” means issue, assume, Guarantee, incur or otherwise become liable for;
PROVIDED, HOWEVER, that any Indebtedness of a Person existing at the time such
Person becomes a Subsidiary Guarantor (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Subsidiary Guarantor. The term “INCURRENCE” when used as a
noun shall have a correlative meaning. Solely for purposes of determining
compliance with Section 6.02:

(1) amortization of debt discount or the accretion of principal with respect to
a non-interest bearing or other discount security;

(2) the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Capital Stock in the form of additional Capital Stock of the same
class and with the same terms; and

(3) the obligation to pay a premium in respect of Indebtedness arising in
connection with the issuance of a notice of redemption or making of a mandatory
offer to purchase such Indebtedness will not be deemed to be the Incurrence of
Indebtedness.

“INDEBTEDNESS” means, with respect to any Person on any date of determination
(without duplication):

(1) the principal in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable, including, in each case, any premium on such indebtedness to the extent
such premium has become due and payable;

(2) all Capital Lease Obligations of such Person and all Attributable Debt in
respect of Sale/Leaseback Transactions entered into by such Person;

(3) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
any accounts payable or other liability to trade creditors arising in the
ordinary course of business), in each case only if and to the extent due more
than 12 months after the delivery of property;

(4) the principal component of all obligations of such Person for the
reimbursement of any obligor on any letter of credit, bankers’ acceptance or
similar credit transaction (other than obligations with respect to letters of
credit securing obligations (other than obligations described in clauses
(1) through (3) above) entered into in the ordinary course of business of such
Person to the extent such letters of credit are not drawn upon or, if and to the
extent drawn upon, such drawing is reimbursed no later than the tenth Business
Day following payment on the letter of credit);

(5) the principal component of the amount of all obligations of such Person with
respect to the redemption, repayment or other repurchase of any Disqualified
Stock of such Person or, with respect to any Preferred Stock of any Subsidiary
Guarantor of such Person, the principal amount of such Preferred Stock to be
determined in accordance with this Agreement (but excluding, in each case, any
accrued dividends);

(6) all obligations of the type referred to in clauses (1) through (5) of other
Persons and all dividends of other Persons for the payment of which, in either
case, such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guarantee;

(7) all obligations of the type referred to in clauses (1) through (6) of other
Persons secured by any Lien on any property or asset of such Person (whether or
not such obligation is assumed by such Person), the amount of such obligation
being deemed to be the lesser of the fair market value of such property or
assets and the amount of the obligation so secured; and

(8) to the extent not otherwise included in this definition, Hedging Obligations
of such Person.

Notwithstanding the foregoing, in connection with the purchase by the Customer
or any Subsidiary Guarantor of any business, the term “Indebtedness” will
exclude post-closing payment adjustments to which the seller may become entitled
to the extent such payment is determined by a final closing balance sheet or
such payment depends on the performance of such business after the closing;
PROVIDED, HOWEVER, that, at the time of closing, the amount of any such payment
is not determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter. Furthermore, in no
event shall the Customer’s obligations to pay amounts under any programming or
content acquisition arrangements, in each case, consistent with past practice,
be considered Indebtedness.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all obligations as described above; PROVIDED, HOWEVER,
that in the case of Indebtedness sold at a discount, the amount of such
Indebtedness at any time will be the accreted value thereof at such time.

“INDEMNIFIED TAXES” means Taxes other than Excluded Taxes.

“INDEMNITEE” has the meaning assigned to such term in Section 9.03(b).

“INDENTURE” means the indenture dated as of August 9, 2005 relating to the
9-5/8% senior notes due 2013 issued by the Customer thereunder, as in effect on
the date hereof.

“INDEPENDENT QUALIFIED PARTY” means an investment banking firm, accounting firm
or appraisal firm of national standing; PROVIDED, HOWEVER, that such firm is not
an Affiliate of the Customer.

“INFORMATION” has the meaning assigned to such term in Section 9.11.

“INTEREST PERIOD” means, with respect to any Loan, each period of three calendar
months ending on March 31, June 30, September 30 and December 31, respectively;
PROVIDED that the first period shall commence on the date such Loan is made
hereunder and end on the immediately succeeding March 31, June 30, September 30
or December 31, as the case may be; and PROVIDED, FURTHER, that if any Interest
Period would otherwise end after the Maturity Date, such Interest Period shall
end on the Maturity Date.

“INTEREST RATE AGREEMENT” means any interest rate swap agreement, interest rate
cap agreement or other financial agreement or arrangement with respect to
exposure to interest rates.

“INVESTMENT” in any Person means any direct or indirect advance, loan (other
than advances to customers in the ordinary course of business that are recorded
as accounts receivable on the balance sheet of the lender) or other extensions
of credit (including by way of Guarantee or similar arrangement) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or any
purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by such Person. If the Customer or any Subsidiary Guarantor
issues, sells or otherwise disposes of any Capital Stock of a Person that is a
Subsidiary Guarantor such that, after giving effect thereto, such Person is no
longer a Subsidiary Guarantor, any Investment by the Customer or any Subsidiary
Guarantor in such Person remaining after giving effect thereto will be deemed to
be a new Investment at such time. Except as otherwise provided for herein, the
amount of an Investment shall be its fair market value at the time the
Investment is made and without giving effect to subsequent changes in value;
PROVIDED that none of the following will be deemed to be an Investment:

(1) Hedging Obligations entered into in the ordinary course of business and in
compliance with this Agreement;

(2) endorsements of negotiable instruments and documents in the ordinary course
of business;

(3) an acquisition of assets by the Customer or a Subsidiary for consideration
to the extent such consideration consists of Common Stock of the Customer; and

(4) advances, deposits, escrows or similar arrangements in respect of retail or
automotive distribution arrangements, programming or content acquisitions or
extensions.

For purposes of the definition of “Unrestricted Subsidiary”, the definition of
“Restricted Payment” and Section 6.03, “Investment” shall include:

(A) the portion (proportionate to the Customer’s equity interest in such
Subsidiary) of the fair market value of the net assets of any Subsidiary of the
Customer at the time that such Subsidiary is designated an Unrestricted
Subsidiary; PROVIDED, HOWEVER, that upon a redesignation of such Subsidiary as a
Subsidiary Guarantor, the Customer shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary equal to an amount (if
positive) equal to (A) the Customer’s “Investment” in such Subsidiary at the
time of such redesignation less (B) the portion (proportionate to the Customer’s
equity interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation; and

(B) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors.

“ISSUE DATE” means August 9, 2005.

“LAUNCH AGENCY” means the provider of the launch vehicle used to launch the
Satellite.

“LAUNCH DAY” means the day established by the Launch Agency in writing to the
Customer for launch of the Satellite. For purposes of this definition, any delay
in the actual date of launch from such scheduled launch day shall be disregarded
unless the Lender shall have received advance notice of such delay, and such
notice was received more than 30 days from the then scheduled launch day.

“LENDER” has the meaning assigned to such term in the Preamble.

“LIBOR RATE” means, for any Interest Period for any Eurodollar Loan, the British
Bankers’ Association LIBOR rate displayed on the appropriate page on Bloomberg
Financial Markets (or any successor to or substitute for such service providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Lender from time to time, for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for the
offering of Dollar deposits with a maturity of three months or, in the case of
the first Interest Period in respect of a Loan where the maturity of such
Interest Period is less than three months, the number of months closest to the
maturity of such Interest Period and greater than such Interest Period. (For the
avoidance of doubt, if a Loan is made during the first month of a quarter, the
first Interest Period applicable to such Loan shall be three months; if a Loan
is made during the second month of a quarter, the first Interest Period
applicable to such Loan shall be two months and if a Loan is made during the
last month of a quarter, the first Interest Period applicable to such Loan shall
be one month.) If such interest rates shall cease to be available from Bloomberg
Financial Markets, the LIBOR Rate shall be determined from such financial
reporting service or other information as shall be selected by the Lender with
the Customer’s approval (which approval shall not be unreasonably withheld or
delayed).

“LICENSE” means the applicable license to be issued to the Customer by the FCC
that enables the Customer to operate the Satellite as part of its S-band system
in the United States.

“LIEN” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“LOAN DOCUMENTS” means, collectively, this Agreement, the Notes, the Security
Documents and the Subsidiary Guarantees.

“LOAN” has the meaning assigned to such term in Section 2.01.

“MATERIAL” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Customer and its
Subsidiaries taken as a whole.

“MATERIAL ADVERSE EFFECT” means a material adverse effect on (a) the business,
assets, operations or condition of the Customer and its Subsidiaries taken as a
whole, (b) the rights of the Customer in respect of the License after the
License has been acquired, (c) the ability of the Customer or of the Subsidiary
Guarantors to perform any of their respective payment obligations under this
Agreement or the Subsidiary Guarantees or any of the other Loan Documents to
which they are party, (d) the value of the Collateral or the validity,
enforceability or priority of the Liens contemplated under the Security
Documents, or (e) the ability of the Lender to exercise any of its rights and/or
remedies available under this Agreement or any of the other Loan Documents.

“MATERIAL INDEBTEDNESS” means Indebtedness (other than the Loans and the
Subsidiary Guarantees), of the Customer or a Subsidiary Guarantor, as
applicable, in each case in an aggregate principal amount exceeding $25,000,000,
and includes, without limitation, the securities issued under the Indenture. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Person in respect of any Hedging Obligations at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Person would be required to pay if such Hedging Obligations were
terminated at such time.

“MATERIAL SUBSIDIARY” means, as of any date of determination, (a) Satellite CD
Radio, Inc. and (b) any Subsidiary of the Customer (i) that accounted for ten
percent or more of either Consolidated Net Income or Consolidated Operating Cash
Flow for the twelve-month or six-month period most recently ended for which
financial statements have been delivered to the Lender pursuant to
Section 5.01(a) or (b), respectively, or (ii) whose total assets constituted ten
percent or more of Consolidated Total Assets.

“MATURITY DATE” means the earliest to occur of (a) April 6, 2009, (b) 90 days
after the Satellite is “Available for Shipment” (as defined in the Satellite
Purchase Agreement), and (c) 30 days prior to the Launch Day for the Satellite.

“MAXIMUM AMOUNT” means, as of any date of calculation, (a) during the period
from the Effective Date to and including December 31, 2007, the lesser of
(i) the Unused Commitment as of such date and (ii) an amount equal to the sum of
(x) the Milestone Payment required to be made by the Customer and remaining
unpaid as of such date and (y) all Milestone Payments made by the Customer on or
prior to such date (other than with Loan proceeds or for which reimbursement has
previously been made to the Customer pursuant to Section 2.01) and (b) during
the period from January 1, 2008 to and including the date of expiration or
termination of the Commitment in accordance with Section 4.03 of this Agreement,
the lesser of (i) the Unused Commitment as of such date and (ii) the Milestone
Payment required to be made by the Customer and remaining unpaid as of such
date.

“MILESTONE PAYMENT” means each payment set forth on Exhibit F to the Satellite
Purchase Agreement (other than the payment captioned “On-Orbit Acceptance of the
Spacecraft” and any other In-Orbit Incentive Payment, as defined in the
Satellite Purchase Agreement) required to be made by the Customer to the
Satellite Manufacturer under the Satellite Purchase Agreement.

“MILESTONE PAYMENT DATE” means each date on which a Milestone Payment is due
under the Satellite Purchase Agreement.

“MOODY’S” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“MULTIEMPLOYER PLAN” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NEGOTIATION PERIOD” has the meaning assigned to such term in Section 2.08(a).

“NET AVAILABLE CASH” from an Asset Disposition means cash payments received
therefrom (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or otherwise and proceeds
from the sale or other disposition of any securities received as consideration,
but only as and when received, but excluding any other consideration received in
the form of assumption by the acquiring Person of Indebtedness or other
obligations relating to such properties or assets or received in any other
non-cash form), in each case net of:

(1) all legal, title and recording tax expenses, commissions and other fees and
expenses Incurred, and all Federal, state, provincial, foreign and local taxes
required to be accrued as a liability under GAAP, as a consequence of such Asset
Disposition;

(2) all payments made on any Indebtedness which is secured by any assets subject
to such Asset Disposition, in accordance with the terms of any Lien upon or
other security agreement of any kind with respect to such assets, or which must
by its terms, or in order to obtain a necessary consent to such Asset
Disposition, or by applicable law, be repaid out of the proceeds from such Asset
Disposition;

(3) all distributions and other payments required to be made to minority
interest holders in Subsidiary Guarantors as a result of such Asset Disposition;

(4) the deduction of appropriate amounts provided by the seller as a reserve, in
accordance with GAAP, against any liabilities associated with the property or
other assets disposed in such Asset Disposition and retained by the Customer or
any Subsidiary Guarantor after such Asset Disposition; and

(5) any portion of the purchase price from an Asset Disposition placed in
escrow, whether as a reserve for adjustment of the purchase price, for
satisfaction of indemnities in respect of such Asset Disposition or otherwise in
connection with that Asset Disposition; PROVIDED, HOWEVER, that upon the
termination of that escrow, Net Available Cash will be increased by any portion
of funds in the escrow that are released to the Customer or any Subsidiary
Guarantor.

“NET CASH PROCEEDS” means, with respect to any issuance or sale of Capital Stock
or Indebtedness, the cash proceeds of such issuance or sale net of attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result thereof.

“NEW SATELLITE” means a satellite that is not in service as of the date hereof.

“NOTES” means one or more promissory notes issued by the Customer pursuant to
Section 2.04(d).

“NOTICE OF BORROWING” means a notice substantially in the form of EXHIBIT A.

“OBLIGATIONS” means, with respect to any Indebtedness, all obligations for
principal, premium, interest, penalties, fees, indemnifications, reimbursements
and other amounts payable pursuant to the documentation governing such
Indebtedness.

“OFFICER” means the chairman of the board, the president, any vice president,
the treasurer or the secretary of the Customer or a Subsidiary Guarantor, as the
case may be.

“OFFICERS’ CERTIFICATE” means a certificate signed by two Officers.

“OPINION OF COUNSEL” means a written opinion from legal counsel who is
acceptable to the Lender. The counsel may be an employee of or counsel to the
Customer.

“OTHER TAXES” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“PARTICIPANT” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“PERMITTED INVESTMENT” means an Investment by the Customer or any Subsidiary
Guarantor in:

(1) the Customer, a Subsidiary Guarantor or a Person that will, upon the making
of such Investment, become a Subsidiary Guarantor; PROVIDED, HOWEVER, that the
primary business of such Subsidiary Guarantor is a Related Business;

(2) another Person if, as a result of such Investment, such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Customer or a Subsidiary Guarantor;
PROVIDED, HOWEVER, that such Person’s primary business is a Related Business;

(3) cash and Cash Equivalents;

(4) receivables owing to the Customer or any Subsidiary Guarantor if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; PROVIDED, HOWEVER, that such trade terms
may include such concessionary trade terms as the Customer or any such
Subsidiary Guarantor deems reasonable under the circumstances;

(5) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(6) loans or advances to employees made in the ordinary course of business
consistent with past practices of the Customer or such Subsidiary Guarantor;

(7) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Customer or any Subsidiary
Guarantor or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;

(8) any Person to the extent such Investment represents the non-cash portion of
the consideration received for (A) an Asset Disposition as permitted pursuant to
Section 6.05 or (B) a disposition of assets not constituting an Asset
Disposition;

(9) any Person where such Investment was acquired by the Customer or any of the
Subsidiary Guarantors (A) in exchange for any other Investment or accounts
receivable held by the Customer or any such Subsidiary Guarantor in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts receivable or (B) as a result
of a foreclosure by the Customer or any of the Subsidiary Guarantors with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

(10) any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business by the Customer or any Subsidiary Guarantor;

(11) any Person to the extent such Investments consist of Hedging Obligations
otherwise permitted under Section 6.02;

(12) any Person to the extent such Investment existed on the Issue Date, and any
extension, modification or renewal of any such Investments existing on the Issue
Date, but only to the extent not involving additional advances, contributions or
other Investments of cash or other assets or other increases thereof (other than
as a result of the accrual or accretion of interest or original issue discount
or the issuance of pay-in-kind securities, in each case, pursuant to the terms
of such Investment as in effect on the Issue Date);

(13) Persons to the extent such Investments, when taken together with all other
Investments made pursuant to this clause (13) that are at the time outstanding,
do not exceed the greater of (x) $300 million or (y) 15% of Consolidated Total
Assets (as determined based on the consolidated balance sheet of the Customer as
of the end of the most recent fiscal quarter for which internal financial
statements are available prior to such Investment), at the time of such
Investment (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);

(14) Designated Joint Ventures;

(15) Investments in a joint venture with XM Satellite Radio Inc., or an
Affiliate or successor thereof, the proceeds of which Investments are used
solely to develop interoperable radio technology capable of receiving and
processing radio system signals broadcast by both the Customer and XM Satellite
Radio Inc., for the licensing of other satellite radio technology from the
Customer and XM Satellite Radio Inc. in connection therewith and for activities
reasonably ancillary thereto in accordance with the Joint Development Agreement
between the Customer and XM Satellite Radio Inc., as in effect on the date of
the Indenture or as it may have been or be amended in an manner not materially
adverse to the Customer; and

(16) any Asset Swap made in accordance with Section 6.05.

“PERMITTED LIENS” means, with respect to any Person:

(1) pledges or deposits by such Person under worker’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review and Liens arising solely by
virtue of any statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies as to deposit accounts or other
funds maintained with a creditor depository institution; PROVIDED, HOWEVER, that
(A) such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access by the Customer in excess of those set
forth by regulations promulgated by the Federal Reserve Board and (B) such
deposit account is not intended by the Customer or any Subsidiary Guarantor to
provide collateral to the depository institution;

(3) Liens for taxes, assessments or other governmental charges not yet subject
to penalties for non-payment or which are being contested in good faith by
appropriate proceedings;

(4) Liens in favor of issuers of surety bonds or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business; PROVIDED, HOWEVER, that such letters of credit do not
constitute Indebtedness;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real property or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(6) Liens securing Indebtedness Incurred to finance the construction, purchase
or lease of, or repairs, improvements or additions to, property, plant or
equipment of such Person; PROVIDED, HOWEVER, that the Lien may not extend to any
other property owned by such Person or any of the Subsidiary Guarantors at the
time the Lien is Incurred (other than assets and property affixed or appurtenant
thereto), and the Indebtedness (other than any interest thereon) secured by the
Lien may not be Incurred more than 180 days after the later of the acquisition,
completion of construction, repair, improvement, addition or commencement of
full operation of the property subject to the Lien;

(7) Liens existing on the date hereof;

(8) Liens on property or shares of Capital Stock of another Person at the time
such other Person becomes a Subsidiary Guarantor of such Person; PROVIDED,
HOWEVER, that the Liens may not extend to any other property owned by such
Person or any of the Subsidiary Guarantors (other than assets and property
affixed or appurtenant thereto);

(9) Liens on property at the time such Person or any of the Subsidiary
Guarantors acquires the property, including any acquisition by means of a merger
or consolidation with or into such Person or a Subsidiary of such Person;
PROVIDED, HOWEVER, that the Liens may not extend to any other property owned by
such Person or any of the Subsidiary Guarantors (other than assets and property
affixed or appurtenant thereto);

(10) Liens securing Indebtedness or other obligations of a Subsidiary of such
Person owing to such Person or a Wholly Owned Subsidiary of such Person;

(11) Liens securing Hedging Obligations so long as such Hedging Obligations are
permitted to be Incurred under this Agreement;

(12) Liens to secure Indebtedness permitted under Section 6.02(b)(1);

(13) leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) which do not
materially interfere with the ordinary conduct of the business of the Customer
or any of the Subsidiary Guarantors;

(14) Liens arising from Uniform Commercial Code financing statement filing
regarding operating leases entered into by the Customer and the Subsidiary
Guarantors in the ordinary course of business;

(15) Liens in connection with advances, deposits, escrows and similar
arrangements in the ordinary course of business in respect of retail or
automotive distribution arrangements, programming and content acquisitions and
extensions; and

(16) Liens to secure any Refinancing (or successive Refinancings) as a whole, or
in part, of any Indebtedness secured by any Lien referred to in the foregoing
clause (6), (7), (8) or (9); PROVIDED, HOWEVER, that:

(A) such new Lien shall be limited to all or part of the same property and
assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Lien (plus improvements and
accessions to, such property or proceeds or distributions thereof); and

(B) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (i) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clause (6), (7),
(8) or (9) at the time the original Lien became a Permitted Lien and (ii) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement.

Notwithstanding the foregoing, “Permitted Liens” will not include any Lien
described in clause (6), (8) or (9) above to the extent such Lien applies to any
Additional Assets acquired directly or indirectly with Net Available Cash
pursuant to Section 6.05. For purposes of this definition, the term
“Indebtedness” shall be deemed to include interest on such Indebtedness.

“PERMITTED SUBORDINATED OBLIGATIONS” means Subordinated Obligations of the
Customer that at the time of Incurrence have a weighted Average Life of not less
than the lesser of five years and the remaining weighted Average Life of the
Loans and that are convertible at the option of the holders thereof into Capital
Stock (other than Disqualified Stock) of the Customer.

“PERSON” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“PLAN” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Customer or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“POST-DEFAULT RATE” has the meaning assigned to such term in Section 2.07(b).

“PREFERRED STOCK”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.

“PUBLIC MARKET EQUITY VALUE” means as of any date of calculation, the value
derived by multiplying (i) the lowest sale price quoted on NASDAQ for the
Customer’s common stock on the Business Day immediately prior to such date of
calculation TIMES (ii) the number of outstanding shares of the Customer’s common
stock disclosed in the Customer’s most recently filed (i) Quarterly Report on
Form 10-Q, (ii) Annual Report on Form 10-K or (iii) Current Report on Form 8-K
that reports such number of outstanding shares.

“PURCHASE MONEY INDEBTEDNESS” means Indebtedness:

(1) consisting of the deferred purchase price of an asset, conditional sale
obligations, obligations under any title retention agreement and other purchase
money obligations, in each case where the maturity of such Indebtedness does not
exceed the anticipated useful life of the asset being financed, and

(2) Incurred to finance the acquisition by the Customer or a Subsidiary
Guarantor of such asset, including additions and improvements;

PROVIDED, HOWEVER, that such Indebtedness is Incurred within 180 days after the
acquisition by the Customer or such Subsidiary Guarantor of such asset.

“REFINANCE” means in respect of Indebtedness, to refinance, extend, renew,
refund, repay, prepay, purchase, redeem, defease or retire, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness. “Refinanced” or
Refinancing” shall have correlative meanings.

“REFINANCING INDEBTEDNESS” means Indebtedness that Refinances any Indebtedness
of the Customer or any Subsidiary Guarantor existing on the Issue Date or
Incurred in compliance with this Agreement, including Indebtedness that
Refinances Refinancing Indebtedness; PROVIDED, HOWEVER, that:

(1) such Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being Refinanced or, if such Refinancing
Indebtedness is a Subordinated Obligation, no earlier than 91 days after the
Maturity Date of the Loans;

(2) such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced or, if such Refinancing
Indebtedness is a Subordinated Obligation, equal to or greater than the then
remaining Average Life of the Loans;

(3) such Refinancing Indebtedness has an aggregate principal amount (or if
Incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if Incurred with original
issue discount, the aggregate accreted value) then outstanding (plus fees and
expenses, including any premium and defeasance costs) under the Indebtedness
being Refinanced; and

(4) if the Indebtedness being Refinanced is subordinated in right of payment to
the Loans, such Refinancing Indebtedness (a) is subordinated in right of payment
to the Loans at least to the same extent as the Indebtedness being Refinanced,
(b) has a Stated Maturity that is at least 91 days after the later of (x) the
Maturity Date of the Loans and (y) the Stated Maturity of the Indebtedness being
Refinanced and (c) has an Average Life at the time such Refinancing Indebtedness
is Incurred that is greater than (x) the Average Life of the Loans and (y) the
Average Life of the Indebtedness being Refinanced;

PROVIDED FURTHER, HOWEVER, that Refinancing Indebtedness shall not include
(A) Indebtedness of a Subsidiary that Refinances Indebtedness of the Customer or
(B) Indebtedness of the Customer or a Subsidiary Guarantor that Refinances
Indebtedness of an Unrestricted Subsidiary.

“RELATED BUSINESS” means any business in which the Customer or any of the
Subsidiary Guarantors was engaged on the Effective Date and any business
related, ancillary or complementary to such business or any business the assets
of which, in the good faith determination of the Board of Directors, are useful
or may be used in any such business.

“RELATED BUSINESS ASSETS” means assets used or useful in a Related Business.

“RELATED PARTIES” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers and employees of such Person
and such Person’s Affiliates.

“REPLACEMENT SATELLITE VENDOR INDEBTEDNESS” means Indebtedness of the Customer
provided by a satellite or satellite launch vendor, insurer or insurance agent
or Affiliate thereof for the (i) construction, launch and insurance of all or
part of one or more replacement satellites or satellite launches for such
satellites, where “replacement satellite” means a satellite that is used for
continuation of the Customer’s satellite service as a replacement for, or
supplement to, a satellite that is retired or relocated (due to a deterioration
in operating useful life) within the existing service area or reasonably
determined by the Customer to no longer meet the requirements for such service
or (ii) the replacement of a spare satellite that has been launched or that is
no longer capable of being launched or suitable for launch. Replacement
Satellite Vendor Indebtedness includes any Refinancing Indebtedness thereof.

“REQUIRED LENDERS” means, at any time, Lenders having more than 50% of the
aggregate amount of the sum of (a) the Unused Commitment and (b) the then
aggregate unpaid principal amount of the Loans. A defaulting lender shall be
excluded for the purpose of this determination.

“RESPONSIBLE OFFICER” means, as to the Customer or a Subsidiary Guarantor, as
the case may be, the secretary, the assistant secretary, the chief financial
officer, the general counsel or such other Person designated by the foregoing.

“RESTRICTED PAYMENT” with respect to any Person means:

(1) the declaration or payment of any dividends or any other distributions of
any sort in respect of its Capital Stock (including any payment in connection
with any merger or consolidation involving such Person) or similar payment to
the direct or indirect holders of its Capital Stock (other than (A) dividends or
distributions payable solely in its Capital Stock (other than Disqualified
Stock), (B) dividends or distributions payable solely to the Customer or a
Subsidiary Guarantor and (C) pro rata dividends or other distributions made by a
Subsidiary that is not a Wholly Owned Subsidiary to minority stockholders (or
owners of an equivalent interest in the case of a Subsidiary that is an entity
other than a corporation));

(2) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Capital Stock of the Customer held by any Person
(other than by a Subsidiary Guarantor) or of any Capital Stock of a Subsidiary
Guarantor held by any Affiliate of the Customer (other than by a Subsidiary
Guarantor), including in connection with any merger or consolidation and
including the exercise of any option to exchange any Capital Stock (other than
into Capital Stock of the Customer that is not Disqualified Stock);

(3) (A) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Permitted Subordinated Obligations of the Customer or
(B) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment of any Subordinated Obligations of the Customer
(other than, in the case of this clause (B), (i) from the Customer or a
Subsidiary Guarantor or (ii) the purchase, repurchase, redemption, defeasance or
other acquisition or retirement of Subordinated Obligations (other than
Permitted Subordinated Obligations) purchased in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such purchase, repurchase, redemption,
defeasance or other acquisition or retirement); or

(4) the making of any Investment (other than a Permitted Investment) in any
Person.

“SALE/LEASEBACK TRANSACTION” means an arrangement relating to property owned by
the Customer or a Subsidiary Guarantor on the Issue Date or thereafter acquired
by the Customer or a Subsidiary Guarantor whereby the Customer or a Subsidiary
Guarantor transfers such property to a Person and the Customer or a Subsidiary
Guarantor leases it from such Person.

“SATELLITE” means the Sirius FM-5 Satellite, as such term is defined in the
Satellite Purchase Agreement.

“SATELLITE MANUFACTURER” means SS/L.

“SATELLITE PURCHASE AGREEMENT” means the Sirius FM-5 Purchase Agreement dated
May 31, 2006 between the Customer and the Satellite Manufacturer for the
manufacture and sale of the Satellite, including without limitation all
exhibits, schedules and attachments thereto .

“SECURITY AGREEMENT” means a Security Agreement between the Customer and the
Lender dated as of even date herewith, substantially in the form attached hereto
as EXHIBIT C.

“SECURITY DOCUMENTS” means, collectively, the Security Agreement and all Uniform
Commercial Code financing statements or comparable instruments as may be
required or desirable pursuant to the terms of applicable law, required by the
Security Agreement to be filed with respect to the security interests in
personal property and fixtures created pursuant to the Security Agreement and
such other agreements and documents as shall be necessary to provide the Lender
with valid, enforceable and perfected first priority security interests in the
Collateral and in each case all amendments, modifications and supplements
thereto.

“SENIOR INDEBTEDNESS” means with respect to any Person:

(1) Indebtedness of such Person, whether outstanding on the Issue Date or
thereafter Incurred; and

(2) all other obligations of such Person (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
such Person whether or not post-filing interest is allowed in such proceeding)
in respect of Indebtedness described in clause (1) above, unless, in the case of
clauses (1) and (2), in the instrument creating or evidencing the same or
pursuant to which the same is outstanding, it is provided that such Indebtedness
or other obligations are subordinate in right of payment to the Loans; PROVIDED,
HOWEVER, that Senior Indebtedness shall not include:



  (A)   any obligation of such Person to the Customer or any Subsidiary;



  (B)   any liability for Federal, state, local or other taxes owed or owing by
such Person;



  (C)   any accounts payable or other liability to trade creditors arising in
the ordinary course of business;



  (D)   any Indebtedness or other obligation of such Person which is subordinate
or junior in any respect to any other Indebtedness or other obligation of such
Person;



  (E)   that portion of any Indebtedness which at the time of Incurrence is
Incurred in violation of this Agreement; or

(F) any Capital Stock.

“SS/L” has the meaning assigned to such term in the Preamble.

“STANDARD & POOR’S” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.

“STATED MATURITY” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).

“SUBORDINATED OBLIGATION” means, with respect to a Person, any Indebtedness of
such Person (whether outstanding on the date hereof or thereafter Incurred)
which is subordinate or junior in right of payment to the Loans pursuant to a
written agreement to that effect.

“SUBSIDIARY” means, with respect to any Person (the “PARENT”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Customer.

“SUBSIDIARY GUARANTEE” has the meaning assigned to such term in Section 8.01.

“SUBSIDIARY GUARANTOR” has the meaning assigned to such term in Section 8.01.

“SUBSTITUTE BASIS” has the meaning given to such term in Section 2.08(a).

“TAXES” means any and all present or future taxes, fees, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

“TRANSACTIONS” means the execution, delivery and performance by the Customer of
this Agreement and by the Customer and the Subsidiary Guarantors of the other
Loan Documents to which they are a party, the borrowing of the Loan and the use
of the proceeds thereof.

“UNIFORM COMMERCIAL CODE” means the New York Uniform Commercial Code and the
Uniform Commercial Code of each other state as may be applicable, in the
judgment of the Lender, for the purpose of creating, maintaining and perfecting
its first priority security interest in the Collateral, in each case as in
effect from time to time.

“UNUSED COMMITMENT” means, as of any date of calculation, the amount by which
the Commitment in effect at the time exceeds the aggregate principal amount of
all Loans; PROVIDED, HOWEVER, that the Commitment shall be permanently reduced
at the time of and by the amount of each Milestone Payment required to be made
subsequent to December 31, 2007 regardless of whether a Loan has been made with
respect thereto.

“UNRESTRICTED SUBSIDIARY” means:

(1) any Subsidiary of the Customer that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors in the manner
provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors may designate any Subsidiary of the Customer (including
any newly acquired or newly formed Subsidiary but excluding any direct or
indirect Subsidiary that holds the License or any other Material FCC license or
other Material Government Approval) to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Capital Stock or Indebtedness of,
or holds any Lien on any property of, the Customer or any other Subsidiary of
the Customer that is not a Subsidiary of the Subsidiary to be so designated;
PROVIDED, HOWEVER, that either (A) the Subsidiary to be so designated has total
assets of $1,000 or less or (B) if such Subsidiary has assets greater than
$1,000, such designation would be permitted under Section 6.03.

The Board of Directors may designate any Unrestricted Subsidiary to be a
Subsidiary Guarantor; PROVIDED, HOWEVER, that immediately after giving effect to
such designation (A) the Customer could Incur $1.00 of additional Indebtedness
under Section 6.02(a) and (B) no Default or Event of Default shall have occurred
and be continuing. Any such designation by the Board of Directors shall be
evidenced to the Trustee by promptly filing with the Trustee a copy of the
resolution of the Board of Directors giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing provisions.

“VOTING STOCK” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.

“WHOLLY OWNED SUBSIDIARY” means a Subsidiary Guarantor all the Capital Stock of
which (other than directors’ qualifying shares) is owned by the Customer or one
or more other Wholly Owned Subsidiaries.

“WITHDRAWAL LIABILITY” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. TERMS GENERALLY. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”.

The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
and (ii) references to any statute or regulation shall be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation, (b) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(f) unless otherwise expressly provided herein, any reference to any action of
the Lender by way of consent, approval or waiver shall be deemed modified by the
phrase “in its/their sole discretion”.

SECTION 1.03. ACCOUNTING TERMS; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP; PROVIDED that, if the Customer notifies the Lender that
the Customer requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Lender
notifies the Customer that the Lender requests an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II.

LOAN PROVISIONS

SECTION 2.01. THE COMMITMENT.

(a) THE LOANS. The Lender agrees, subject to the terms hereof, and satisfaction
of the conditions precedent contained herein, to make extensions of credit to
the Customer (each such extension of credit, a “LOAN”) upon the request of the
Customer in accordance with Section 2.03, (i) on a Milestone Payment Date in
order for the Customer to make the related Milestone Payment to the Satellite
Manufacturer as provided below and (ii) during the period on or prior to
December 31, 2007, from time to time but in no event more frequently than once
per month in order for the Customer to reimburse itself for Milestone Payments
previously made by the Customer (other than with Loan proceeds or for which
reimbursement has previously been made to the Customer pursuant to this
Section 2.01), PROVIDED that no Loan shall exceed the Maximum Amount, and
PROVIDED, FURTHER, that each Loan shall be in an amount at least equal to the
full Milestone Payment (or, if less than the full Milestone Payment, $500,000
and whole number multiples of $100,000 in excess thereof) or, if the Customer is
seeking reimbursement, $1,000,000 and whole number multiples of $100,000 in
excess thereof. The Lender is authorized to make Loans under this Agreement
based on written instructions received from a Responsible Officer of the
Customer and the Customer shall indemnify and hold the Lender harmless for any
damages or losses suffered by the Lender as a result of reliance on such
instructions. The Lender shall disburse funds to the Customer by wiring the
amount of each Loan made under this Section 2.01 to the Customer’s Deposit
Account or in such other manner and otherwise in accordance with the Customer’s
instructions; PROVIDED, HOWEVER, that if at any time the Customer shall indicate
in a Notice of Borrowing that all or any portion of a Loan is to be applied to
make a Milestone Payment to the Satellite Manufacturer and at such time SS/L
shall be the sole Lender, the Lender shall be deemed to have made such Loan (or
the applicable portion thereof) upon confirmation from the Satellite
Manufacturer that the proceeds of such Loan (or the applicable portion thereof)
shall have been credited against the applicable Milestone Payment under the
Satellite Purchase Agreement and, accordingly, the Lender shall not be obligated
to wire funds to the Customer’s Deposit Account to reflect the disbursement of
such Loan (or the applicable portion thereof). If at the time of delivery by the
Customer of a Notice of Borrowing SS/L is not the sole lender, each Lender other
than SS/L shall disburse its pro rata portion of the Loan proceeds to the
Customer’s Deposit Account or in such other manner and otherwise in accordance
with the Customer’s instructions. Under no circumstances shall the Lender be
obligated to make any Loan if, after making such Loan, the aggregate principal
amount of the Loans would exceed the Commitment then in effect. Amounts prepaid
or repaid in respect of the Loans may not be reborrowed.

(b) PURPOSE. The Customer shall, subject to the terms and conditions hereof, use
each Loan solely to pay the applicable Milestone Payment owed to the Satellite
Manufacturer pursuant to the Satellite Purchase Agreement or, on or before
December 31, 2007, to reimburse itself for one or more Milestone Payments the
Customer shall have made to the Satellite Manufacturer (other than with Loan
proceeds or for which reimbursement has previously been made to the Customer
pursuant to Section 2.01(a)) on or prior to the date such Loan is made.

SECTION 2.02. SECURITY. All obligations of the Customer under this Agreement and
the other Loan Documents shall be secured by the Collateral as set forth in the
Security Documents from and after the date of execution thereof, as provided
below, subject to the condition that if the Loans (together with accrued and
unpaid interest thereon, fees and all other amounts due and payable under the
Loan Documents) to be so secured shall be repaid in full and the Commitment
shall have terminated or expired, the Lender shall release the Collateral from
the security interest created therein. The Customer shall enter into on or
before the Effective Date the Security Documents, including the Security
Agreement, granting to the Lender a valid Lien in or on all Collateral, which
Lien shall be subject to no prior Liens, shall be perfected at all times on and
after the Effective Date and shall be otherwise in accordance with the terms
hereof, and as a condition to the Effective Date the Lender shall be satisfied
by receipt of legal opinions or other evidence that such grant is not void or
subject to avoidance if the Customer becomes the subject of an insolvency
proceeding.

SECTION 2.03. REQUEST FOR A LOAN. To request a Loan, the Customer shall notify
the Lender of such request by delivery of a Notice of Borrowing, in
substantially the form of Exhibit A or otherwise in a form reasonably acceptable
to the Lender and signed by the Customer, not later than 10 Business Days before
the date of the proposed Loan.

SECTION 2.04. RECORDS; PROMISSORY NOTES.

(a) MANNER OF PAYMENT. Any partial prepayment or repayment of the Loans shall be
applied in the order of the remaining duration of their respective Interest
Periods (the Loan with the shortest remaining Interest Period to be repaid
first).

(b) MAINTENANCE OF RECORDS BY THE LENDER. The Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Customer to the Lender resulting from the Loans in which it shall record (i) the
amount of any principal or interest due and payable or to become due and payable
from the Customer hereunder and (ii) the amount of any sum received by the
Lender hereunder.

(c) EFFECT OF ENTRIES. The entries made in the records maintained pursuant to
paragraph (b) of this Section shall be PRIMA FACIE evidence of the existence and
amounts of the obligations recorded therein; PROVIDED that the failure of the
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Customer to repay the Loans in accordance with the
terms of this Agreement.

(d) PROMISSORY NOTES. The Lender may request that a Loan be evidenced by a
promissory note. In such event, the Customer shall prepare, execute and deliver
to the Lender a promissory note payable to the Lender and in a form approved by
the Lender. Thereafter, the Loan evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by a promissory note in such form payable to the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.05. REPAYMENT OF THE LOANS. The Customer hereby unconditionally
promises to pay to the Lender the unpaid principal amount of the Loans, together
with accrued and unpaid interest thereon, on the Maturity Date.

SECTION 2.06. PREPAYMENT OF THE LOANS.

(a) OPTIONAL PREPAYMENTS. The Customer may, upon three Business Days prior
written notice to the Lender prepay Loans, in whole or in part, in amounts of at
least $5,000,000 or any whole number multiple of $1,000,000 in excess thereof;
PROVIDED that such prepayment shall be accompanied by (i) interest on the amount
of such prepayment, accrued to the date of prepayment and (ii) all accrued and
unpaid fees, if any, and all other amounts due and payable under this Agreement
and the other Loan Documents in respect of such Loans. Loans (or portions
thereof) prepaid in accordance with this Section 2.06(a) may not be reborrowed.

(b) MANDATORY PREPAYMENTS. The Commitment shall terminate immediately and the
Customer shall prepay all Loans in full, together with (i) interest thereon
accrued to the date of prepayment and (ii) all fees and other amounts due and
payable under this Agreement and the other Loan Documents, within 10 Business
Days after the occurrence of any of the following events:

(1) notwithstanding the provisions of Sections 6.01 and 6.02, the execution
after the date hereof and prior to the Maturity Date by the Customer or any of
its Affiliates of a contract for the construction, purchase or lease of a
satellite (but excluding leases of non-S-band capacity, PROVIDED that if any
such leases are of a New Satellite, such leases do not constitute more than 25%
of the transponder capacity on such satellite) with any Person other than SS/L,
or the launch by the Customer or any of its Affiliates of a satellite
manufactured by a Person other than SS/L, unless such contract exists on the
date hereof and is disclosed to the Lender on Schedule I;

(2) the Customer’s failure to obtain the License by May 31, 2007 or, if earlier,
the dismissal or denial of the Customer’s application for the License;

(3) termination of the Satellite Purchase Agreement, including a partial
termination by the Customer that includes the cancellation of the manufacture of
the Satellite; and

(4) a Change of Control.

The Loans prepaid in accordance with this Section 2.06(b) may not be reborrowed.

(c) NOTICES, ETC. The Customer shall notify the Lender by telephone (confirmed
by telecopy) of any prepayment hereunder not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of the Loans or the portion thereof to be prepaid and a reasonably detailed
calculation of the amount of such prepayment. Each partial prepayment of the
Loans shall be in an amount that would be permitted as provided in
Section 2.06(a), except as necessary to apply fully the required amount of a
mandatory prepayment. Prepayments shall be accompanied by the applicable unpaid
fees and all other amounts owing under this Agreement and the other Loan
Documents and accrued interest to the extent required by Section 2.07 and shall
be made in the manner specified in Section 2.04(a).

SECTION 2.07. INTEREST.

(a) RATE. The Loans shall bear interest on the unpaid principal amount thereof
during each Interest Period therefor at a rate per annum equal to the Adjusted
LIBOR Rate for such Interest Period PLUS 4.75%.

(b) DEFAULT INTEREST. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Customer
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount and the unpaid
principal amount of each Loan, plus accrued and unpaid interest thereon, shall
bear interest, after as well as before judgment, to the extent permitted by law,
at a rate per annum equal to 2% PLUS the rate otherwise applicable to such Loan
as provided above (the “POST-DEFAULT RATE”).

(c) PAYMENT OF INTEREST.

(i) Interest on each Loan shall accrue and be payable quarterly in arrears on
the last day of each Interest Period through the Maturity Date. Interest shall
also be payable on the Maturity Date and on the date of any prepayment of the
Loans pursuant to Section 2.06 for the portion of the Loans so prepaid, as the
case may be, and upon payment (including prepayment) in full thereof and, during
the existence of an Event of Default, interest shall be payable on demand of the
Lender.

(ii) Anything herein to the contrary notwithstanding, the obligations of the
Customer to the Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the Lender would be contrary to the provisions of
any law applicable to the Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by the Lender, and in such event
the Customer shall pay the Lender interest at the highest rate permitted by
applicable law.

(d) COMPUTATION. All interest hereunder shall be computed on the basis of a year
of 360 days, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Within 10 days after the
first day of each Interest Period in respect of a Loan, the Lender shall give
the Customer written notice of the Adjusted LIBOR Rate applicable to such
Interest Period. Each determination by the Lender of the applicable Adjusted
LIBOR Rate shall be conclusive and binding on the Customer absent manifest
error.

SECTION 2.08. ALTERNATE RATE OF INTEREST. If prior to the commencement of any
Interest Period or Default Interest Period for a Loan the Lender determines
(which determination shall be conclusive and binding on the Customer absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBOR Rate for such Interest Period or Default Interest Period then
the Lender shall give notice thereof to the Customer by telephone or telecopy as
promptly as practicable thereafter and:

(a) during the 15-day period next succeeding the date of any such notice (the
“NEGOTIATION PERIOD”), the Lender and the Customer will negotiate in good faith
for the purpose of agreeing upon an alternative, mutually acceptable basis (the
“SUBSTITUTE BASIS”) for determining the rate of interest to be applicable to
such Loan for such Interest Period or Default Interest Period, as the case may
be;

(b) if at the expiry of the Negotiation Period, the Lender and the Customer have
agreed upon a Substitute Basis, such Substitute Basis shall be retroactive to,
and take effect from, the beginning of such Interest Period or Default Interest
Period, as the case may be;

(c) if at the expiry of the Negotiation Period, a Substitute Basis shall not
have been agreed upon as aforesaid the Lender shall notify the Customer of the
cost to the Lender (as determined by it in good faith) of funding and
maintaining such Loan for such Interest Period or such Default Interest Period;
and the interest payable to the Lender on such Loan for such Interest Period or
Default Interest Period shall be a rate per annum equal to 4.75% above the cost
to such Lender of funding and maintaining such Loan for such Interest Period or
Default Interest Period as so notified by such Lender (or, if a Default Interest
Period is in effect, as to any principal of such Loan or, to the extent
permitted by applicable law, other amount payable to such Lender on or in
respect of such Loan, at a rate per annum equal to 6.75% plus such cost to the
Lender); and

(d) the procedures specified in clauses (a), (b) and (c) above shall apply to
each Interest Period or Default Interest Period for the Loans succeeding the
first Interest Period or Default Interest Period to which they were applied
unless and until the Lender shall determine that the condition referred to in
the lead-in clause of this Section 2.08 no longer exists and so notifies the
Customer, whereupon interest on the Loans shall again be determined in
accordance with the provisions of Section 2.07 commencing on the first day of
the Interest Period (being March 31, June 30, September 30 or December 31, as
applicable) or Default Interest Period for the Loans next succeeding the date of
such notice.

SECTION 2.09. TAXES.

(a) PAYMENTS FREE OF TAXES. Any and all payments by or on account of any
obligation of the Customer hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; PROVIDED that if the Customer shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Customer shall make such deductions and (iii) the
Customer shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) PAYMENT OF OTHER TAXES BY THE CUSTOMER. In addition, the Customer shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) INDEMNIFICATION BY THE CUSTOMER. The Customer shall indemnify the Lender,
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Customer by the Lender shall be conclusive absent
manifest error.

(d) EVIDENCE OF PAYMENTS. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Customer to a Governmental Authority,
the Customer shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

(e) TAXATION OF LENDER. Notwithstanding any provision of this Agreement to the
contrary, the Lender shall be either (a) a United States person under
Section 7701(a)(30) of the Code for United States federal income purposes and
shall deliver to the Customer, at the time or times prescribed by applicable law
or reasonably requested by the Customer, a properly completed and executed
Internal Revenue Service Form W-9 (or any subsequent versions thereof or
successors thereto), or (b) entitled to an exemption from withholding tax under
the laws of the United States of America, or any treaty with the United States
of America, or any treaty to which the United States of America is a party, with
respect to payments under any Loan Documents and shall deliver to the Customer,
at the time or times prescribed by applicable law or reasonably requested by the
Customer, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding.

(f) REFUNDS. If the Lender determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Customer or with respect to which the Customer has paid
additional amounts pursuant to this Section 2.09, it shall pay over such refund
to the Customer (but only to the extent of indemnity payments made, or
additional amounts paid, by the Customer under this Section 2.09 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); PROVIDED, that the Customer, upon the request of such Lender, agrees to
repay the amount paid over to the Customer (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Lender in
the event such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Customer or any other Person.

SECTION 2.10. PAYMENTS GENERALLY.

(a) PAYMENTS BY THE CUSTOMER. The Customer shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.09, or otherwise) or under any other Loan Document (except to the
extent otherwise provided therein) prior to 11:00 a.m., New York City time, on
the date when due, in immediately available funds, without set-off, recoupment
or counterclaim (it being understood and agreed that the Customer shall not at
any time offset amounts owed to it by the Satellite Manufacturer under the
Satellite Purchase Agreement against amounts due and owing to the Lender
hereunder or under the other Loan Documents). Any amounts received after such
time on any date may, in the discretion of the Lender, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Lender by wire transfer
to:

Bank of America, N.A.

ABA: 0260-0959-3

Account Number: 8188802626

Account Name: Space Systems/Loral, Inc.

Reference: Sirius Satellite FM-5

or at such other location as the Lender may specify by prior written notice to
the Customer, except as otherwise expressly provided in the relevant Loan
Document. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder or under any
other Loan Document shall be made in Dollars.

(b) APPLICATION OF INSUFFICIENT PAYMENTS. If at any time insufficient funds are
received by and available to the Lender to pay fully all amounts of principal,
interest and fees then due hereunder and under the other Loan Documents, such
funds shall be applied (i) first, to pay interest and fees then due and
(ii) second, to pay principal then due.

SECTION 2.11. MITIGATION OBLIGATIONS. If the Customer is required to pay any
additional amount to the Lender or any Governmental Authority for the account of
the Lender pursuant to Section 2.09, then the Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of the Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.09 in the future and (ii) would not subject the Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Lender. The Customer hereby agrees to pay all reasonable costs and expenses
incurred by the Lender in connection with any such designation or assignment.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Customer represents and warrants to the Lender that:

SECTION 3.01. ORGANIZATION; POWERS. The Customer is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted, and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required except where the failure
to be so qualified or to be in good standing could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.02. AUTHORIZATION; ENFORCEABILITY. The Transactions are within the
Customer’s organizational powers and have been duly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by the
Customer and constitutes, and each of the Security Documents when executed and
delivered will constitute, a legal, valid and binding agreement of the Customer,
and each Note when executed and delivered will constitute the legal, valid and
binding obligation of the Customer, in each case, enforceable in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

SECTION 3.03. COMPLIANCE WITH LAWS AND AGREEMENTS. The Customer is in compliance
in all respects with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.04. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $100,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000 the fair market value of
the assets of all such underfunded Plans.

SECTION 3.05. LITIGATION, ENVIRONMENTAL AND OTHER MATTERS.

(a) ACTIONS, SUITS AND PROCEEDINGS. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Customer, threatened against or affecting the Customer or
its Subsidiaries or any of their respective properties (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement, any
other Loan Document or the Transactions. No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement or any other Loan Document, or
directing that the Transactions not be consummated as herein or therein
provided.

(b) ENVIRONMENTAL MATTERS. Except with respect to any matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, the Customer (i) has not failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has not become subject to any
Environmental Liability, (iii) has not received notice of any claim with respect
to any Environmental Liability or (iv) does not know of any basis for any
Environmental Liability.

(c) DISCLOSED MATTERS. Since December 31, 2005, there has been no event or
condition which has had or is reasonably likely to have a Material Adverse
Effect.

SECTION 3.06. COLLATERAL. All representations of the Customer contained in the
Security Documents executed on the date hereof are true and correct.

SECTION 3.07. SECURITY DOCUMENTS. From and after the Effective Date, the
Security Documents shall create in favor of the Lender legal, valid and
enforceable Liens on or in all of the Collateral and shall constitute at all
times a perfected Lien on or in all right, title, estate and interest of the
Customer in the Collateral covered thereby having the perfection and priority
required by Section 2.02, and all necessary and appropriate consents to such
creation and perfection of such Liens of each of the parties to the Security
Documents have been obtained on or before the date of execution of the Security
Documents.

SECTION 3.08. TAXES. The Customer has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.09. USE OF PROCEEDS. The proceeds of the Loan are being used solely
for the purposes set forth in Section 5.09.

SECTION 3.10. SATELLITE PURCHASE AGREEMENT. The Satellite Purchase Agreement is
in full force and effect and the Customer is not in default in the performance
of any of its covenants or obligations set out therein.

SECTION 3.11. GOVERNMENTAL APPROVALS; NO CONFLICTS. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been obtained
or made and are in full force and effect or will be obtained in the ordinary
course of business before the time required under applicable laws and
regulations and (ii) filings and recordings in respect of the Liens created
pursuant to the Security Documents, (b) will not violate any applicable law or
regulation or the organizational documents of the Customer or any Subsidiary
Guarantor or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Customer or any Subsidiary Guarantor or their respective assets, or
give rise to a right thereunder to require any payment to be made by any such
Person, and (d) except for the Liens created pursuant to the Security Documents,
will not result in the creation or imposition of any Lien on any asset of the
Customer or any Subsidiary Guarantor.

SECTION 3.12. NO DEFAULT. No Default or Event of Default exists or would result
from the incurring of any obligations by the Customer or any Subsidiary
Guarantor under any Loan Document or from the grant or perfection of the Liens
of the Lender or its agent, if any, as the case may be, on the Collateral.

SECTION 3.13. SUBSIDIARIES. Set forth in Schedule II is a list of all Material
Subsidiaries of the Customer.

SECTION 3.14. LICENSE. The License is all the authorization necessary from all
applicable Governmental Authorities for the Customer to operate the Satellite as
part of its S-band system in the United States, and no Person has priority
rights in accordance with the regulations of the International
Telecommunications Union with respect thereto, or has, to the knowledge of
Customer, asserted that it has rights to operate a spacecraft in a manner that
would result in interference to the operation of the Satellite in its intended
orbital position.

ARTICLE IV.

CONDITIONS

SECTION 4.01. EFFECTIVE DATE. The obligation of the Lender to make the Loans
hereunder shall not become effective until the date on which the Lender shall
have received each of the following documents, each of which shall be
satisfactory to the Lender in form and substance (or such condition shall have
been waived in accordance with Section 9.02) and each of the conditions in
Section 4.02 have been satisfied (or waived in accordance with Section 9.02):

(a) CUSTOMER CREDIT AGREEMENT. From the Customer, a counterpart of this
Agreement signed on behalf of the Customer.

(b) SATELLITE PURCHASE AGREEMENT. From the Customer, a duly executed counterpart
of the Satellite Purchase Agreement, dated as of even date herewith.

(c) SUBSIDIARY GUARANTEE. From the Material Subsidiaries of the Customer, a duly
executed Subsidiary Guarantee.

(d) SECURITY AGREEMENT. From the Customer, a duly executed counterpart of the
Security Agreement and duly executed copies of any filings required to be made
in accordance with the terms thereof or such other evidence satisfactory to the
Lender that such filings shall have been duly made in the appropriate filing
offices to perfect the security interests contemplated thereby in accordance
with the priority contemplated in Section 2.02.

(e) OPINION OF COUNSEL. One or more opinions, each dated the Effective Date and
addressed to the Lender, of counsel (including Delaware counsel) to the Customer
and the Subsidiary Guarantors covering the matters set forth in EXHIBIT B and
such other matters as the Lender may reasonably request.

(f) ORGANIZATIONAL DOCUMENTS. Certified copies of

(i) the certificate of incorporation or other organizational documents and
by-laws of the Customer and each Subsidiary Guarantor,

(ii) good standing certificates, and

(iii) evidence of all corporate authority for the Customer and each Subsidiary
Guarantor (including all necessary action of the board of directors or
shareholders) with respect to the execution, delivery and performance of each
Loan Document to which the Customer or such Subsidiary Guarantor is intended to
be a party.

(g) OFFICER’S CERTIFICATE. Certificates, dated the Effective Date and signed by
a Responsible Officer of the Customer and each Subsidiary Guarantor, where
applicable, confirming the following:

(i) from the Customer, that no Default or Event of Default has occurred and is
continuing;

(ii) from the Customer, that each of the representations and warranties of the
Customer set out in Article III is true and correct and each of the conditions
specified in Section 4.02(a), (b), (d), and (e) have been fulfilled, and from
the Subsidiary Guarantors, that each of the representations and warranties of
such Guarantors set out in the Subsidiary Guarantees is true and correct; and

(iii) from the Customer and the Subsidiary Guarantors, a certificate of the
Secretary of such Person certifying the names and true signatures of such Person
authorized to execute, deliver and perform, as applicable, this Agreement and
all other Loan Documents to be delivered hereunder and to which such Person is a
party.

SECTION 4.02. ADDITIONAL CONDITIONS TO EFFECTIVE DATE AND EACH LOAN. The
obligation of the Lender to make each Loan hereunder is subject to satisfaction
(or waiver in accordance with Section 9.02) of the following additional
conditions on such borrowing date:

(a) NO MATERIAL ADVERSE CHANGE. There shall not have occurred a material adverse
change in (a) the business, assets, operations or condition of the Customer and
its Subsidiaries taken as a whole, (b) the rights of the Customer in respect of
the License after the License has been acquired, (c) the ability of the Customer
to perform its payment obligations under this Agreement or the Security
Documents or of the Subsidiary Guarantors to perform their obligations under the
Subsidiary Guarantees, (d) the value of the Collateral or the validity,
enforceability or priority of the Liens contemplated under the Security
Documents, or (e) the ability of the Lender to exercise any of its rights and/or
remedies available under this Agreement or any of the other Loan Documents. For
the avoidance of doubt, if either the Customer or any Subsidiary Guarantor shall
have defaulted in the performance of or compliance with any term of any Material
Indebtedness (other than an immaterial term) beyond any applicable grace period
and such default shall remain unremedied (it being understood that a waiver of
such default shall not be deemed a remedy thereof for the purpose of this
Section 4.02(a)) on such borrowing date, a material adverse change in the
business of the Customer and its Subsidiaries taken as a whole shall be deemed
to have occurred.

(b) NO DEFAULT OR EVENT OF DEFAULT; NO FUTURE ADVANCE NOTICE. No Default or
Event of Default shall have occurred and be continuing. The Lender shall not
have received from the Customer any notice that any Security Document will no
longer secure on a first priority basis future Loans to be made under this
Agreement.

(c) REPRESENTATIONS AND WARRANTIES. Each of the representations and warranties
of the Customer set out in Article III and of the Subsidiary Guarantors under
the Subsidiary Guarantees shall be true and correct.

(d) LIQUID ASSETS. The Customer shall own free and clear of all Liens of, and
restrictions imposed by, third parties cash and Cash Equivalents having a fair
market value which, when added to the amount of committed financing (other than
vendor financing or financing under this Agreement) immediately available to the
Customer on such borrowing date, is at least equal to $100,000,000.

(e) PUBLICLY TRADED STOCK; MARKET CAPITALIZATION. The common stock of the
Customer shall be listed on a U.S. national securities exchange or on NASDAQ and
the Customer shall have a Public Market Equity Value of at least $1,000,000,000.

(f) NOTICE OF BORROWING. The Notice of Borrowing shall have been delivered by
the Customer.

SECTION 4.03. TERMINATION/EXPIRATION OF THE COMMITMENT. The Commitment shall
terminate upon the earliest to occur of the following: (i) the completion of the
Milestone entitled “Available for Shipment” (as described in Exhibit F to the
Satellite Purchase Agreement), (ii) the occurrence of any of the events set
forth in Section 2.06(b), (iii) the date on which the aggregate principal amount
of the Loans shall equal the Commitment then in effect and (iv) termination in
accordance with Section 7.01.

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Commitment has expired or terminated and the principal of and interest
on the Loans and all fees payable hereunder and all other amounts payable under
the Loan Documents shall have been paid in full, the Customer covenants and
agrees with the Lender that:

SECTION 5.01. FINANCIAL STATEMENTS AND OTHER INFORMATION. The Customer will
furnish to the Lender:

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Customer, consolidated and consolidating statements of
income, retained earnings and cash flows of the Customer and its consolidated
Subsidiaries for such fiscal year and the related consolidated and consolidating
balance sheets of the Customer and its consolidated Subsidiaries as at the end
of such fiscal year, setting forth in each case in comparative form the
corresponding consolidated and consolidating figures for the preceding fiscal
year, and accompanied (i) in the case of said consolidated statements and
balance sheets of the Customer, by an opinion thereon of independent certified
public accountants of recognized national standing reasonably acceptable to the
Lender, which opinion shall be without a “going concern” or like qualification
or exception or qualification arising out of the scope of the audit and shall
state that said consolidated financial statements present fairly in all material
respects the consolidated financial condition and results of operations of the
Customer and its consolidated Subsidiaries as at the end of, and for, such
fiscal year in accordance with GAAP, and (ii) in the case of said consolidating
financial statements and balance sheets, by a certificate of the chief financial
officer of the Customer, which certificate shall state that said consolidating
financial statements fairly present the respective individual unconsolidated
financial condition and results of operations of the Customer and of each of its
consolidated Subsidiaries, in each case in accordance with GAAP, consistently
applied, as at the end of, and for, such fiscal year, PROVIDED that delivery
through electronic media within the time period specified above of a copy of the
Customer’s Annual Report on Form 10-K prepared in compliance with requirements
therefor and filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this Section 5.01(a);

(b) as soon as available and in any event within 45 days after the end of each
quarterly fiscal period of each fiscal year of the Customer, consolidated and
consolidating statements of income, retained earnings and cash flows of the
Customer and its consolidated Subsidiaries for such period and for the period
from the beginning of the respective fiscal year to the end of such period, and
the related consolidated and consolidating balance sheets of the Customer and
its consolidated Subsidiaries as at the end of such period, setting forth in
each case in comparative form the corresponding consolidated and consolidating
figures for the corresponding periods in the preceding fiscal year, accompanied
by a certificate of the chief financial officer of the Customer, which
certificate shall state that said financial statements present fairly the
consolidated financial condition and results of operations of the Customer and
its consolidated Subsidiaries, and said consolidating financial statements
present fairly in all material respects the respective individual unconsolidated
financial condition and results of operations of the Customer and of each of its
consolidated Subsidiaries, in each case in accordance with GAAP, consistently
applied, as at the end of, and for, such period (subject to normal year-end
audit adjustments), PROVIDED that delivery through electronic media within the
time period specified above of a copy of the Customer’s Quarterly Report on Form
10-Q prepared in compliance with requirements therefor and filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 5.01(b);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Responsible Officer of the Customer
(i) certifying as to whether a Default or Event of Default has occurred and, if
a Default or Event of Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements previously delivered and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iii) certifying that the Public
Market Equity Value of the Customer has met or exceeded the requirement set
forth in Section 5.10(b) on each Business Day of such fiscal year or quarterly
fiscal period; and

(d) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Customer, or
compliance with the terms of this Agreement and the other Loan Documents, as the
Lender may reasonably request.

SECTION 5.02. NOTICES OF MATERIAL EVENTS. The Customer will furnish to the
Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) any construction, purchase or lease (but excluding leases of non-S-band
capacity, PROVIDED that if any such leases are of a New Satellite, such leases
do not constitute more than 25% of the transponder capacity on such satellite)
by the Customer or any of its Affiliates of a satellite manufactured by any
Person other than SS/L, or any launch by the Customer or any of its Affiliates
of a satellite manufactured by a Person other than SS/L, unless such contract or
launch was disclosed to the Lender on Schedule I;

(c) the acquisition or formation of additional Material Subsidiaries;

(d) a Change of Control;

(e) the dismissal or denial of the Customer’s application for the License or the
granting of the License; and

(f) any other development that results in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Customer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. EXISTENCE; CONDUCT OF BUSINESS. The Customer will do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect (a) its legal existence and the legal existence of each Subsidiary
Guarantor and (b) the rights, licenses, permits, privileges and franchises
material to the conduct of their respective businesses except in the case of
clause (b) hereof to the extent that the failure to do so, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.04. BOOKS AND RECORDS; INSPECTION RIGHTS. The Customer will, and will
cause each Subsidiary Guarantor to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Customer will, and will cause
each Subsidiary Guarantor to, permit any representatives designated by the
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested. Without
limiting the generality of the foregoing sentence, the Customer will, and will
cause each Subsidiary Guarantor to, provide access to representatives designated
by the Lender for the purposes of reviewing licenses, approvals and
authorizations where such access is applicable and available under applicable
laws and regulations.

SECTION 5.05. MAINTENANCE OF PROPERTIES. The Customer will, and will cause each
Subsidiary Guarantor to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, except to the extent that the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.06. COMPLIANCE WITH LAWS. The Customer will, and will cause each
Subsidiary Guarantor to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.07. PAYMENT OF OBLIGATIONS. The Customer will, and will cause each
Subsidiary Guarantor to, pay all its other obligations, including tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Customer or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.08. FURTHER ASSURANCES.

(a) At any time or from time to time, the Customer will, and will cause the
Subsidiary Guarantor, to execute, acknowledge and deliver such further documents
as the Lender may reasonably request to effect fully the purposes of this
Agreement.

(b) The Customer shall ensure that all written information, exhibits and reports
furnished to the Lender (other than projections which have been and shall be
provided in good faith and based on reasonable assumptions but shall not be
viewed as facts), taken as a whole, do not and will not contain any untrue
statement by the Customer or any Affiliate thereof of a material fact and do not
and will not omit, on the part of the Customer or any such Affiliate, to state
any material fact or any fact necessary to make the statements contained therein
not misleading in light of the circumstances in which made, and the Customer
will promptly disclose to the Lender and correct any defect or error that may be
discovered therein by the Customer or any Affiliate or in any of the Loan
Documents, including the Security Documents, or in the execution, acknowledgment
or recordation thereof.

(c) The Customer shall as of and at all times after the date of execution of the
Security Documents take or cause to be taken all action reasonably requested by
the Lender to maintain and preserve the Liens of the Security Documents and the
perfection and priority thereof required by the terms of this Agreement.

SECTION 5.09. USE OF PROCEEDS. Subject to the terms and conditions hereof, the
proceeds of each Loan will be used solely to pay Milestone Payments owed by the
Customer pursuant to the Satellite Purchase Agreement or to reimburse the
Customer for payment of the same. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.

SECTION 5.10. MAINTENANCE OF APPROVALS. The Customer will maintain, and cause
each Subsidiary Guarantor to maintain, all broadcast licenses, satellite
concessions and governmental and third-party consents and approvals necessary to
its business as currently conducted or as proposed to be conducted in its
business plan, except to the extent that the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

ARTICLE VI.

NEGATIVE COVENANTS

Until the Commitment has expired or terminated and the principal of and interest
on the Loans and all fees payable hereunder and all other amounts payable under
the Loan Documents have been paid in full, the Customer covenants and agrees
with the Lender that:

SECTION 6.01. LIENS.

(a) The Customer will not create, incur, assume or permit to exist any Lien on
the Collateral, except:

(i) Liens created pursuant to the Security Documents; and

(ii) Collateral Permitted Liens.

(b) The Customer shall not, and shall not permit any Subsidiary Guarantor to,
directly or indirectly Incur or permit to exist any Lien (the “Initial Lien”) of
any nature whatsoever on any of its properties (including the Capital Stock of a
Subsidiary Guarantor), whether owned at the date hereof or thereafter acquired,
securing any Indebtedness, other than Permitted Liens, without effectively
providing that the Loans shall be secured equally and ratably with (or prior to
) the obligations so secured for so long as such obligations are so secured. Any
Lien created for the benefit of the Lender pursuant to the preceding sentence
shall provide by its terms that such Lien shall be automatically and
unconditionally released and discharged upon the release and discharge of the
Initial Lien.

SECTION 6.02. LIMITATION ON INDEBTEDNESS.

(a) The Customer shall not, and shall not permit any Subsidiary Guarantor to,
Incur, directly or indirectly, any Indebtedness; PROVIDED, HOWEVER, that the
Customer shall be entitled to Incur Indebtedness if, on the date of such
Incurrence and after giving effect thereto on a pro forma basis, the
Consolidated Leverage Ratio would be less than 6.00 to 1.

(b) Notwithstanding the foregoing paragraph (a), the Customer and the Subsidiary
Guarantors shall be entitled to Incur any or all of the following Indebtedness:

(1) Indebtedness incurred by the Customer or any of the Subsidiary Guarantors
under this clause (1) that, after giving effect to any such Incurrence, does not
exceed $500 million at any time outstanding;

(2) Indebtedness of the Customer in an aggregate principal amount which, when
taken together with all other Indebtedness of the Customer Incurred pursuant to
this clause (2) and then outstanding, does not exceed 175% of the Net Cash
Proceeds received by the Customer since immediately after the Issue Date from
the issue or sale of Capital Stock of the Customer or cash contributed to the
capital of the Customer (in each case other than proceeds of Disqualified Stock
or sales of Capital Stock to the Customer or any of its Subsidiaries); PROVIDED,
HOWEVER, that any Net Cash Proceeds or cash contributions received by the
Customer from the issue or sale of its Capital Stock and used to Incur
Indebtedness pursuant to this clause (2) shall be excluded from the calculation
of amounts under Section 6.03(a)(3)(B);

(3) Indebtedness owed to and held by the Customer or a Subsidiary Guarantor;
PROVIDED, HOWEVER, that (A) any subsequent issuance or transfer of any Capital
Stock which results in any such Subsidiary Guarantor ceasing to be a Subsidiary
Guarantor or any subsequent transfer of such Indebtedness (other than to the
Customer or a Subsidiary Guarantor) shall be deemed, in each case, to constitute
the Incurrence of such Indebtedness by the obligor thereon and (B) if the
Customer is the obligor on such Indebtedness, such Indebtedness is expressly
subordinated to the prior payment in full in cash of all obligations with
respect to the Loans;

(4) the Loans;

(5) Indebtedness outstanding on the Effective Date;

(6) Indebtedness of a Subsidiary Guarantor Incurred and outstanding on or prior
to the date on which such Subsidiary was acquired by the Customer (other than
Indebtedness Incurred in connection with, or to provide all or any portion of
the funds or credit support utilized to consummate, the transaction or series of
related transactions pursuant to which such Subsidiary became a Subsidiary or
was acquired by the Customer); PROVIDED, HOWEVER, that on the date of such
acquisition and after giving pro forma effect thereto, the Customer would have
been entitled to Incur at least $1.00 of additional Indebtedness pursuant to
Section 6.02(a);

(7) Refinancing Indebtedness in respect of Indebtedness Incurred pursuant to
Section 6.02(a) or pursuant to clause (2), (4), (5) or (6) of this
Section 6.02(b) or this clause (7); PROVIDED, HOWEVER, that to the extent such
Refinancing Indebtedness directly or indirectly Refinances Indebtedness of a
Subsidiary Incurred pursuant to clause (6), such Refinancing Indebtedness shall
be Incurred only by such Subsidiary;

(8) Hedging Obligations directly related to Indebtedness permitted to be
Incurred by the Customer and the Subsidiary Guarantors pursuant to this
Agreement;

(9) Obligations in respect of workers’ compensation claims, self-insurance
obligations, performance, bid and surety bonds and completion guarantees
provided by the Customer or any Subsidiary Guarantor in the ordinary course of
business;

(10) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; PROVIDED, HOWEVER, that such
Indebtedness is extinguished within five Business Days of its Incurrence;

(11) Subordinated Obligations Incurred by the Customer to finance the purchase,
lease or improvement of property (real or personal) or equipment that is used or
useful in a Related Business (whether through the direct purchase of assets or
the Capital Stock of any Person owning such assets) within 180 days of such
purchase, lease or improvement, and any Refinancing Indebtedness Incurred to
Refinance such Indebtedness; PROVIDED, HOWEVER, that, except to the extent
permitted by the following proviso, any Indebtedness Incurred under this clause
(11) shall have a weighted Average Life that is greater than the then remaining
weighted Average Life of the Loans and a final maturity date that is later than
the date that is 91 days after the Maturity Date of the Loans; PROVIDED FURTHER,
HOWEVER, that the Customer may Incur Permitted Subordinated Obligations pursuant
to this clause (11) in an amount which, when added together with the amount of
all other Permitted Subordinated Obligations Incurred pursuant to this clause
(11) and then outstanding, does not exceed $250 million;

(12) Purchase Money Indebtedness, Attributable Debt in respect of Sale/Leaseback
Transactions and Capital Lease Obligations of the Customer or any of the
Subsidiary Guarantors, and Refinancing Indebtedness in respect thereof, in an
aggregate principal amount not in excess of $50 million at any time outstanding;

(13) Indebtedness arising from agreements of the Customer or any of the
Subsidiary Guarantors providing for indemnification, adjustment of purchase
price or similar obligations, in each case, Incurred or assumed in connection
with the disposition of any business, assets or Capital Stock of a Subsidiary
Guarantor, PROVIDED, HOWEVER, the maximum aggregate liability in respect of all
such Indebtedness shall at no time exceed the gross proceeds actually received
by the Customer and the Subsidiary Guarantors in connection with such
disposition;

(14) Replacement Satellite Vendor Indebtedness; and

(15) Indebtedness of the Customer or of any of the Subsidiary Guarantors in an
aggregate principal amount which, when taken together with all other
Indebtedness of the Customer and the Subsidiary Guarantors Incurred pursuant to
this clause (15) and then outstanding (other than Indebtedness permitted by
clauses (1) through (14) of this Section 6.02(b) or Section 6.02(a)), does not
exceed $50 million;

(c) Notwithstanding the foregoing, the Customer shall not be entitled to Incur
any Indebtedness pursuant to Section 6.02(b) if the proceeds thereof are used,
directly or indirectly, to Refinance any Subordinated Obligations of the
Customer unless such Indebtedness shall be subordinated to the Loans to at least
the same extent as such Subordinated Obligations.

(d) For purposes of determining compliance with this Section 6.02:

(1) in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the types of Indebtedness described herein, the
Customer, in its sole discretion, shall classify such item of Indebtedness (or
any portion thereof) at the time of Incurrence and shall only be required to
include the amount and type of such Indebtedness in one of the above clauses;

(2) the Customer shall be entitled to divide and classify (and later reclassify)
an item of Indebtedness in more than one of the types of Indebtedness described
above;

(3) any Indebtedness Incurred under clause (1), (2), (12) or (15) of Section
6.02(b) shall cease to be deemed Incurred or outstanding for purposes of those
clauses, respectively, but instead shall be deemed to be Incurred for purposes
of Section 6.02(a) from and after the first date on which the Customer could
have Incurred such Indebtedness under Section 6.02(a) without reliance on any of
such clauses;

(4) Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included; and

the principal amount of any Disqualified Stock of the Customer or Preferred
Stock of a Subsidiary Guarantor, will be equal to the greater of the maximum
mandatory redemption or repurchase price (not including, in either case, any
redemption or repurchase premium) or the liquidation preference thereof.

SECTION 6.03. LIMITATION ON RESTRICTED PAYMENTS.

(a) The Customer shall not, and shall not permit any Subsidiary Guarantor,
directly or indirectly, to make a Restricted Payment if at the time the Customer
or such Subsidiary Guarantor makes such Restricted Payment:

(1) an Event of Default shall have occurred and be continuing (or would result
therefrom);

(2) the Customer is not entitled to Incur an additional $1.00 of Indebtedness
under Section 6.02(a) after giving effect, on a pro forma basis, to such
Restricted Payment; or

(3) the aggregate amount of such Restricted Payment and all other Restricted
Payments since the Issue Date would exceed the sum of (without duplication):

(A) 100% of Consolidated Operating Cash Flow accrued during the period (treated
as one accounting period) from the beginning of the first fiscal quarter during
which the Customer generates positive Consolidated Operating Cash Flow to the
end of the most recent fiscal quarter for which internal financial statements
are available less 1.4 times the Consolidated Interest Expense for the same
period; plus

(B) 100% of the aggregate Net Cash Proceeds received by the Customer from the
issuance or sale of its Capital Stock (other than Disqualified Stock) subsequent
to the Issue Date (other than an issuance or sale to a Subsidiary of the
Customer and other than an issuance or sale to an employee stock ownership plan
or to a trust established by the Customer or any of its Subsidiaries for the
benefit of their employees) and 100% of any cash capital contribution received
by the Customer from its stockholders subsequent to the Issue Date; PROVIDED,
HOWEVER, that any Net Cash Proceeds received by the Customer from the issue or
sale of its Capital Stock or cash capital contributions received by the Customer
and used to Incur Indebtedness pursuant Section 6.02(b)(2) shall be excluded
from the calculation of Net Cash Proceeds and cash capital contributions under
this clause (B) until and to the extent any Indebtedness Incurred pursuant to
Section 6.02(b)(2) in respect of such Net Cash Proceeds or cash capital
contributions has been treated, pursuant to Section 6.02(d)(3), as Incurred
pursuant to Section 6.02(a); plus

(C) the amount by which Indebtedness of the Customer or any Subsidiary Guarantor
is reduced on the Customer’s balance sheet upon the conversion or exchange
subsequent to the Issue Date of any Indebtedness convertible or exchangeable for
Capital Stock (other than Disqualified Stock) of the Customer (less the amount
of any cash, or the fair value of any other property, distributed by the
Customer upon such conversion or exchange); plus

(D) an amount equal to the sum of (i) the net reduction in the Investments
(other than Permitted Investments) made by the Customer or any Subsidiary
Guarantor in any Person resulting from repurchases, repayments or redemptions of
such Investments by such Person, proceeds realized on the sale of such
Investment and proceeds representing the return of capital (excluding dividends
and distributions to the extent included in Consolidated Operating Cash Flow),
in each case received by the Customer or any Subsidiary Guarantor, and (ii) to
the extent such Person is an Unrestricted Subsidiary, the portion (proportionate
to the Customer’s equity interest in such Subsidiary) of the fair market value
of the net assets of such Unrestricted Subsidiary at the time such Unrestricted
Subsidiary is designated a Subsidiary Guarantor; PROVIDED, HOWEVER, that the
foregoing sum shall not exceed, in the case of any such Person or Unrestricted
Subsidiary, the amount of Investments (excluding Permitted Investments)
previously made (and treated as a Restricted Payment) by the Customer or any
Subsidiary Guarantor in such Person or Unrestricted Subsidiary.

(b) The preceding provisions of Section 6.03(a) shall not prohibit:

(1) any Restricted Payment made out of the Net Cash Proceeds of the
substantially concurrent sale of, or made by exchange for, Capital Stock of the
Customer (other than Disqualified Stock and other than Capital Stock issued or
sold to a Subsidiary of the Customer or an employee stock ownership plan or to a
trust established by the Customer or any of its Subsidiaries for the benefit of
their employees) or a substantially concurrent cash capital contribution
received by the Customer from its stockholders; PROVIDED, HOWEVER, that (A) such
Restricted Payment shall be excluded from subsequent calculations of the amount
of Restricted Payments and (B) the Net Cash Proceeds from such sale or such cash
capital contribution (to the extent so used for such Restricted Payment) shall
be excluded from the calculation of amounts under Section 6.03(a)(3)(B);

(2) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Obligations (other than Permitted
Subordinated Obligations) of the Customer made by exchange for, or out of the
proceeds of the substantially concurrent Incurrence of, Indebtedness of such
Person which is permitted to be Incurred pursuant to Section 6.02; PROVIDED,
HOWEVER, that such purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value shall be excluded from subsequent
calculations of the amount of Restricted Payments;

(3) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Permitted Subordinated Obligations of the Customer
Incurred pursuant to Section 6.02(b)(11) made by exchange for, or out of the
proceeds of the substantially concurrent Incurrence of, Subordinated Obligations
that have, at the time of Incurrence, a weighted Average Life that is greater
than the then remaining weighted Average Life of the Loans and a Stated Maturity
that is later than the date that is 91 days after the Maturity Date of the
Loans; PROVIDED, HOWEVER, that such purchase, repurchase, redemption, defeasance
or other acquisition or retirement for value shall be excluded from subsequent
calculations of the amount of Restricted Payments;

(4) dividends paid within 60 days after the date of declaration thereof if at
such date of declaration such dividend would have complied with this
Section 6.03; PROVIDED, HOWEVER, that such dividend shall be included in
subsequent calculations of the amount of Restricted Payments;

(5) so long as no Event of Default has occurred and is continuing, (A) the
purchase, redemption or other acquisition of shares of Capital Stock of the
Customer or any of its Subsidiaries from employees, former employees, directors
or former directors of the Customer or any of its Subsidiaries (or permitted
transferees of such employees, former employees, directors or former directors),
pursuant to the terms of the agreements (including employment agreements) or
plans (or amendments thereto) approved by the Board of Directors under which
such individuals purchase or sell or are granted the option to purchase or sell,
shares of such Capital Stock; PROVIDED, HOWEVER, that the aggregate amount of
such Restricted Payments (excluding amounts representing cancellation of
Indebtedness) shall not exceed $5 million in any calendar year; PROVIDED
FURTHER, HOWEVER, that such repurchases and other acquisitions shall be excluded
from subsequent calculations of the amount of Restricted Payments and (B) loans
or advances to employees of the Customer or any Subsidiary of the Customer the
proceeds of which are used to purchase Capital Stock of the Customer, in an
aggregate amount not in excess of $2 million at any one time outstanding;
PROVIDED, HOWEVER, that the amount of such loans and advances shall be excluded
from subsequent calculations of the amount of Restricted Payments;

(6) the declaration or payment of dividends on Disqualified Stock issued
pursuant to Section 6.02; PROVIDED, HOWEVER, that at the time of declaration of
such dividend, no Event of Default shall have occurred and be continuing (or
result therefrom); PROVIDED FURTHER, HOWEVER, that such dividends shall be
excluded from subsequent calculations of the amount of Restricted Payments;

(7) repurchases of Capital Stock deemed to occur upon exercise of stock options,
warrants or other convertible securities if such Capital Stock represents a
portion of the exercise price thereof; PROVIDED, HOWEVER, that such Restricted
Payments shall be excluded from subsequent calculations of the amount of
Restricted Payments;

(8) cash payments in lieu of the issuance of fractional shares in connection
with a reverse stock split of the Capital Stock of the Customer or the exercise
of warrants, options or other securities convertible into or exchangeable for
Capital Stock of the Customer; PROVIDED, HOWEVER, that any such cash payment
shall not be for the purpose of evading the limitation of this Section 6.03 (as
determined in good faith by the Board of Directors); PROVIDED FURTHER, HOWEVER,
that such payments shall be excluded in subsequent calculations of the amount of
Restricted Payments;

(9) in the event of a Change of Control or to the extent permitted by Section
6.05, and if no Event of Default shall have occurred and be continuing, the
payment, purchase, redemption, defeasance or other acquisition or retirement of
Subordinated Obligations of the Customer, in each case, at a purchase price not
greater than 101% of the principal amount of such Subordinated Obligations, plus
any accrued and unpaid interest thereon; PROVIDED, HOWEVER, that prior to such
payment, purchase, redemption, defeasance or other acquisition or retirement,
the Customer has made an offer to prepay the Loans in full; PROVIDED FURTHER,
HOWEVER, that such payments, purchases, redemptions, defeasances or other
acquisitions or retirements shall be excluded from subsequent calculations of
the amount of Restricted Payments;

(10) payments of intercompany subordinated Indebtedness, the Incurrence of which
was permitted under Section 6.02(b)(3); PROVIDED, HOWEVER, that no Event of
Default has occurred and is continuing or would otherwise result therefrom;
PROVIDED FURTHER, HOWEVER, that such payments shall be excluded from subsequent
calculations of the amount of Restricted Payments;

(11) the repurchase, redemption or other acquisition or retirement for value of
any equity interests of the Customer or any Subsidiary Guarantor (other than
Disqualified Stock) held by any employee of the Customer made in lieu of
withholding taxes resulting from the exercise, exchange or conversion of stock
options, warrants or other similar rights; PROVIDED, HOWEVER, that no Event of
Default has occurred and is continuing or would otherwise result therefrom;
PROVIDED FURTHER, HOWEVER, that such payments shall be excluded from subsequent
calculations of the amount of Restricted Payments; or

(12) other Restricted Payments in an amount not to exceed $25 million per
calendar year (with unused amounts in any calendar year being permitted to be
carried over for the next succeeding calendar years); PROVIDED, HOWEVER, such
Restricted Payments, when taken together with all other Restricted Payments made
pursuant to this clause (12), do not exceed $100 million in the aggregate;
PROVIDED FURTHER, HOWEVER, that no Event of Default has occurred and is
continuing or would otherwise result therefrom; PROVIDED FURTHER, HOWEVER, that
such payments shall be excluded from subsequent calculations of the amount of
Restricted Payments.

The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of such Restricted Payment of the asset(s) or securities
proposed to be paid, transferred or issued by the Customer or such Subsidiary
Guarantor, as the case may be, pursuant to such Restricted Payment. The fair
market value of any cash Restricted Payment shall be its face amount and any
non-cash Restricted Payment shall be determined conclusively by the Board of
Directors of the Customer acting in good faith.

SECTION 6.04. LIMITATION ON RESTRICTIONS ON DISTRIBUTIONS FROM SUBSIDIARY
GUARANTORS. The Customer shall not, and shall not permit any Subsidiary
Guarantor to, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or restriction on the ability of any Subsidiary
Guarantor to (a) pay dividends or make any other distributions on its Capital
Stock to the Customer or a Subsidiary Guarantor or pay any Indebtedness owed to
the Customer, (b) make any loans or advances to the Customer or (c) transfer any
of its property or assets to the Customer, except:

(1) with respect to clauses (a), (b) and (c),

(A) any encumbrance or restriction pursuant to an agreement in effect at or
entered into on the Effective Date;

(B) any encumbrance or restriction with respect to a Subsidiary Guarantor
pursuant to an agreement relating to any Capital Stock or Indebtedness Incurred
by such Subsidiary Guarantor on or prior to the date on which such Subsidiary
Guarantor was acquired by the Customer (other than Indebtedness Incurred as
consideration in, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of related
transactions pursuant to which such Subsidiary Guarantor became a Subsidiary
Guarantor or was acquired by the Customer) and outstanding on such date;

(C) any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness Incurred pursuant to an agreement referred to in
Section 6.04(1)(A) or (B) or this clause (C) or contained in any amendment to an
agreement referred to in Section 6.04(1)(A) or (B) or this clause (C); PROVIDED,
HOWEVER, that the encumbrances and restrictions with respect to such Subsidiary
Guarantor contained in any such refinancing agreement or amendment are no less
favorable in any material respect to the Lender than encumbrances and
restrictions with respect to such Subsidiary Guarantor contained in such
predecessor agreements on the Effective Date or the date such Subsidiary
Guarantor became a Subsidiary Guarantor, whichever is applicable;

(D) any encumbrance or restriction with respect to a Subsidiary Guarantor (or
any of its property or assets) imposed pursuant to an agreement entered into for
the sale or disposition of all or substantially all the Capital Stock or assets
of such Subsidiary Guarantor (or the property or assets that are subject to such
restriction) pending the closing of such sale or disposition;

(E) any encumbrance or restriction consisting of net worth provisions in leases
and other agreements entered into by the Customer or any Subsidiary Guarantor in
the ordinary course of business; and

(F) any encumbrance or restriction consisting of customary provisions in joint
venture agreements relating to joint ventures that are not Subsidiary Guarantors
and other similar agreements entered into in the ordinary course of business;
and

(2) with respect to clause (c) only,

(A) any encumbrance or restriction consisting of customary nonassignment
provisions in leases governing leasehold interests to the extent such provisions
restrict the assignment or transfer of the lease or the property leased
thereunder;

(B) any encumbrance or restriction contained in security agreements, pledges or
mortgages securing Indebtedness of a Subsidiary Guarantor to the extent such
encumbrance or restriction restricts the transfer of the property subject to
such security agreements, pledges or mortgages;

(C) any encumbrance or restriction consisting of (i) purchase money obligations
for property acquired in the ordinary course of business and (ii) Capitalized
Lease Obligations permitted under this Agreement, in each case, that impose
encumbrances or restrictions of the nature described in Section 6.04(c) on the
property so acquired; and

(D) any encumbrance or restriction pursuant to customary provisions restricting
dispositions of real property interests set forth in any reciprocal easement
agreements of the Customer or any Subsidiary Guarantor.

SECTION 6.05. LIMITATION ON SALES OF ASSETS AND SUBSIDIARY STOCK.

(a) The Customer shall not, and shall not permit any Subsidiary Guarantor to,
directly or indirectly, consummate any Asset Disposition unless:

(1) the Customer or such Subsidiary Guarantor receives consideration at the time
of such Asset Disposition at least equal to the fair market value (including as
to the value of all non-cash consideration), as determined in good faith by the
Board of Directors, of the shares and assets subject to such Asset Disposition;

(2) at least 75% of the consideration thereof received by the Customer or such
Subsidiary Guarantor is in the form of cash or cash equivalents;

(3) an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by the Customer or such Subsidiary Guarantor, as the case
may be,

(A) first, to the extent the Customer or such Subsidiary Guarantor elects (or is
required by the terms of any Indebtedness), to prepay, repay, redeem or purchase
Senior Indebtedness of the Customer (including the Loans) or Indebtedness (other
than any Disqualified Stock) of any Wholly Owned Subsidiary (in each case other
than Indebtedness owed to the Customer or an Affiliate of the Customer) within
one year from the later of the date of such Asset Disposition or the receipt of
such Net Available Cash;

(B) second, to the extent of the balance of such Net Available Cash after
application in accordance with clause (A), to the extent the Customer or such
Subsidiary Guarantor elects, to acquire Additional Assets within one year from
the later of the date of such Asset Disposition or the receipt of such Net
Available Cash; PROVIDED, HOWEVER, that the Customer shall have an additional
six months to apply such Net Available Cash pursuant to this clause (B) if it
shall have entered into a binding acquisition or purchase contract in respect of
Additional Assets prior to the expiration of such one-year period; and

(C) third, to the extent of the balance of such Net Available Cash after
application in accordance with clauses (A) and (B), to make an offer to the
Lender to prepay the Loans and to the holders of other Senior Indebtedness of
the Customer designated by the Customer to purchase such other Senior
Indebtedness of the Customer pursuant to and subject to the conditions contained
in this Agreement or the documentation governing such Senior Indebtedness, as
applicable;

PROVIDED, HOWEVER, that in connection with any prepayment, repayment or purchase
of Indebtedness pursuant to clause (A) or (C) above, the Customer or such
Subsidiary Guarantor shall permanently retire such Indebtedness and shall cause
the related loan commitment (if any) to be permanently reduced in an amount
equal to the principal amount so prepaid, repaid or purchased.

Notwithstanding the foregoing provisions of this Section 6.05, the Customer and
the Subsidiary Guarantors shall not be required to apply any Net Available Cash
in accordance with this Section 6.05(a) except to the extent that the aggregate
Net Available Cash from all Asset Dispositions which is not applied in
accordance with this Section 6.05(a) exceeds $10 million. Pending application of
Net Available Cash pursuant to this Section 6.05(a), such Net Available Cash
shall be invested in Cash Equivalents or applied to temporarily reduce revolving
credit indebtedness.

For the purposes of this Section 6.05(a), the following are deemed to be cash or
cash equivalents:

(1) the assumption or discharge of Indebtedness of the Customer (other than
obligations in respect of Disqualified Stock of the Customer) or any Subsidiary
Guarantor and the release of the Customer or such Subsidiary Guarantor from all
liability on such Indebtedness in connection with such Asset Disposition (in
which case the Customer shall, without further action, be deemed to have applied
such deemed cash to Indebtedness in accordance with clause (3)(A) above); and

(2) securities received by the Customer or any Subsidiary Guarantor from the
transferee that are promptly converted by the Customer or such Subsidiary
Guarantor into cash, to the extent of cash received in that conversion.

(b) In the event of an Asset Disposition that requires the prepayment of the
Loans (and purchase of other Senior Indebtedness of the Customer) pursuant to
Section 6.05(a)(3)(C), the Customer shall offer to prepay a pro rata portion of
the Loans at 100% of their outstanding principal amount, without premium, plus
accrued and unpaid interest thereon, such pro rata portion of the Loans to be
calculated by multiplying (i) the aggregate amount of the Net Available Cash to
be applied under Section 6.05(a)(3)(C) TIMES (ii) a fraction, the numerator of
which is the outstanding aggregate principal amount of the Loans and the
denominator of which is the outstanding aggregate principal amount all Senior
Indebtedness (including the Loans) subject to such prepayment or purchase (in
each case calculated just prior to such prepayment or purchase). If the Net
Available Cash allotted to the Loans shall be less than the outstanding
aggregate principal amount of all the Loans, the Customer shall prepay the Loans
in the manner provided in Section 2.04(a). The Customer shall not be required to
make such an offer pursuant to Section 6.05(a)(3)(C) if the Net Available Cash
available therefor is less than $5 million (which lesser amount shall be carried
forward for purposes of determining whether such an offer is required with
respect to the Net Available Cash from any subsequent Asset Disposition). Upon
completion of such an offer, Net Available Cash shall be deemed to be reduced by
the aggregate amount of such offer.

(c) Promptly, and in any event within 10 days after the Customer becomes
obligated to make the foregoing offer, the Customer shall deliver to the Lender
a written notice thereof. The notice shall specify a prepayment date not less
than 30 days nor more than 60 days after the date of such notice (the
“PREPAYMENT DATE”) and shall contain such information concerning the business of
the Customer which the Customer in good faith believes will enable the Lender to
make an informed decision (which at a minimum will include (A) the most recently
filed Annual Report on Form 10-K (including audited consolidated financial
statements) of the Customer, the most recent subsequently filed Quarterly Report
on Form 10-Q, if any, and all Current Reports on Form 8-K of the Customer filed
subsequent to such Quarterly Report, if any, other than Current Reports
describing Asset Dispositions otherwise described in the offering materials (or
corresponding successor reports), (B) a description of material developments in
the Customer’s business subsequent to the date of the latest of such Reports and
(C) if material, appropriate pro forma financial information). Not later than
the date upon which written notice of such offer is delivered to the Lender as
provided above, the Customer shall deliver to the Lender an Officers’
Certificate as to (A) the amount of the offer (the “OFFER AMOUNT”), including
information as to any other Senior Indebtedness included in the offer, (B) the
allocation of the Net Available Cash from the Asset Dispositions pursuant to
which such offer is being made and (C) the compliance of such allocation with
the provisions of Section 6.05(a) and (b).

(d) The Customer shall not, and shall not permit any Subsidiary Guarantor to,
engage in any Asset Swaps, unless:

(1) at the time of entering into such Asset Swap and immediately after giving
effect to such Asset Swap, no Event of Default shall have occurred and be
continuing or would occur as a consequence thereof;

(2) in the event such Asset Swap involves the transfer by the Customer or any
Subsidiary Guarantor of assets having an aggregate fair market value, as
determined by the Board of Directors of the Customer in good faith, in excess of
$10 million, the terms of such Asset Swap have been approved by a majority of
the members of the Board of Directors of the Customer; and

(3) in the event such Asset Swap involves the transfer by the Customer or any
Subsidiary Guarantor of assets having an aggregate fair market value, as
determined by the Board of Directors of the Customer in good faith, in excess of
$50 million, the Customer has received a written opinion from an independent
investment banking firm of nationally recognized standing that such Asset Swap
is fair to the Customer or such Subsidiary Guarantor, as the case may be, from a
financial point of view.

SECTION 6.06. LIMITATION ON AFFILIATE TRANSACTIONS.

(a) The Customer shall not, and shall not permit any Subsidiary Guarantor to,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property, employee compensation arrangements or the
rendering of any service) with, or for the benefit of, any Affiliate of the
Customer (an “AFFILIATE TRANSACTION”) unless:

(1) the terms of the Affiliate Transaction are no less favorable to the Customer
or such Subsidiary Guarantor than those that could be obtained at the time of
the Affiliate Transaction in arm’s-length dealings with a Person who is not an
Affiliate;

(2) if such Affiliate Transaction involves an amount in excess of $5 million,
the terms of the Affiliate Transaction are set forth in writing and a majority
of the non-employee directors of the Customer disinterested with respect to such
Affiliate Transaction have determined in good faith that the criteria set forth
in clause (1) are satisfied and have approved the relevant Affiliate Transaction
as evidenced by a resolution of the Board of Directors; and

(3) if such Affiliate Transaction involves an amount in excess of $20 million,
the Board of Directors shall also have received a written opinion from an
Independent Qualified Party to the effect that such Affiliate Transaction is
fair, from a financial standpoint, to the Customer and the Subsidiary Guarantors
or is not less favorable to the Customer and the Subsidiary Guarantors than
could reasonably be expected to be obtained at the time in an arm’s-length
transaction with a Person who was not an Affiliate.

(b) The provisions of the preceding paragraph (a) shall not prohibit:

(1) any Investment (other than a Permitted Investment) or other Restricted
Payment, in each case permitted to be made pursuant to (but only to the extent
included in the calculation of the amount of Restricted Payments made pursuant
to) Section 6.03(a)(3);

(2) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors;

(3) loans or advances to employees in the ordinary course of business in
accordance with the past practices of the Customer or the Subsidiary Guarantors,
but in any event not to exceed $2 million in the aggregate outstanding at any
one time;

(4) the payment of reasonable and customary fees to, and indemnity provided on
behalf of, directors of the Customer and the Subsidiary Guarantors who are not
employees of the Customer or the Subsidiary Guarantors;

(5) any transaction with the Customer, a Subsidiary Guarantor or joint venture
or similar entity which would constitute an Affiliate Transaction solely because
the Customer or a Subsidiary Guarantor owns an equity interest in or otherwise
controls such Subsidiary Guarantor, joint venture or similar entity;

(6) the issuance or sale of any Capital Stock (other than Disqualified Stock) of
the Customer; and

(7) any agreement as in effect on the Issue Date and described in the Offering
Memorandum for the Customer’s 95/8% Senior Notes due 2013, as these agreements
may be amended, modified, supplemented, extended or renewed from time to time
(so long as any amendment, modification, supplement, extension or renewal is not
less favorable to the Customer or the Subsidiary Guarantors), and the
transactions evidenced thereby.

SECTION 6.07. LIMITATION ON LINE OF BUSINESS. The Customer shall not, and shall
not permit any Subsidiary Guarantor, to engage in any business other than a
Related Business.

SECTION 6.08. LIMITATION ON THE SALE OR ISSUANCE OF CAPITAL STOCK OF SUBSIDIARY
GUARANTORS. The Customer:

(1) shall not, and shall not permit any Subsidiary Guarantor to, sell, lease,
transfer or otherwise dispose of any Capital Stock of any Subsidiary Guarantor
to any Person (other than the Customer or a Wholly Owned Subsidiary), and

(2) shall not permit any Subsidiary Guarantor to issue any of its Capital Stock
(other than, if necessary, shares of its Capital Stock constituting directors’
or other legally required qualifying shares) to any Person (other than to the
Customer or a Wholly Owned Subsidiary), unless

(A) immediately after giving effect to such issuance, sale or other disposition,
neither the Customer nor any of its Subsidiaries own any Capital Stock of such
Subsidiary Guarantor;

(B) such issuance, sale or other disposition is treated as an Asset Disposition
and immediately after giving effect to such issuance, sale or other disposition,
such Subsidiary Guarantor would continue to be a Subsidiary Guarantor; or

(C) immediately after giving effect to such issuance, sale or other disposition,
such Subsidiary Guarantor would no longer constitute a Subsidiary Guarantor and
any Investment in such Person remaining after giving effect thereto is treated
as a new Investment by the Customer and such Investment would be permitted to be
made under Section 6.03 if made on the date of such issuance, sale or other
disposition.

For purposes of this Section 6.08, the creation of a Lien on any Capital Stock
of a Subsidiary Guarantor to secure Indebtedness of the Customer or any of the
Subsidiary Guarantors will not be deemed to be a violation of this Section 6.08;
PROVIDED, HOWEVER, that any sale or other disposition by the secured party of
such Capital Stock following foreclosure of its Lien will be subject to this
Section 6.08.

SECTION 6.09. LIMITATION ON SALE/LEASEBACK TRANSACTIONS. The Customer shall not,
and shall not permit any Subsidiary Guarantor to, enter into any Sale/Leaseback
Transaction with respect to any property unless:

(1) the Customer or such Subsidiary Guarantor would be entitled to (A) Incur
Indebtedness in an amount equal to the Attributable Debt with respect to such
Sale/Leaseback Transaction pursuant to Section 6.02, and (B) create a Lien on
such property securing such Attributable Debt without equally and ratably
securing the Loans;

(2) the net proceeds received by the Customer or any Subsidiary Guarantor in
connection with such Sale/Leaseback Transaction are at least equal to the fair
market value (as determined by the Board of Directors) of such property; and

the Customer applies the proceeds of such transaction in compliance with
Section 6.05.

ARTICLE VII.

EVENTS OF DEFAULT

SECTION 7.01. EVENTS OF DEFAULT. If any of the following events (“EVENTS OF
DEFAULT”) shall occur:

(a) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan for more
than five days after the same shall become due and payable;

(c) default shall be made in the payment of any fee or any other amount (other
than an amount referred to in clause (a) or (b) of this Article) payable under
this Agreement or under any other Loan Document for more than five Business
Days;

(d) any representation or warranty made or deemed made by or on behalf of the
Customer in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, shall prove to have been materially inaccurate or false when
made or deemed made; PROVIDED, HOWEVER, that if any representation or warranty
made in any report, certificate, financial statement or other document furnished
to the Lender after the Effective Date shall prove to be materially inaccurate
or false when made, such inaccuracy or falsity shall not constitute an Event of
Default unless the Customer fails to correct or ameliorate such inaccuracy in a
manner reasonably acceptable to the Lender as soon as reasonably practicable,
but in any event by no later than 10 Business Days, after (i) the Customer
became aware or should have become aware of such inaccuracy or falsity or
(ii) the Lender provides notice to the Customer of its discovery of such
material inaccuracy or falsity;

(e) the Customer shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a) or 5.03 (with respect to the existence of
the Customer and the Subsidiary Guarantors) of this Agreement or Section 8(c) of
the Security Agreement;

(f) the Customer shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document or any
Subsidiary Guarantor shall fail to observe or perform any covenant, condition or
agreement contained in a Subsidiary Guarantee (other than those specified in
clause (a), (b), (c) or (e) of this Article, as applicable) and such failure
shall continue unremedied for a period of 30 or more days after the earlier of
(i) a Responsible Officer of such Person obtaining actual knowledge thereof and
(ii) such Person receiving notice thereof from the Lender;

(g) (i) the Customer or any Subsidiary Guarantor shall fail (as principal or as
guarantor or other surety) to make any payment of principal of or premium or
make-whole amount or interest on any Material Indebtedness beyond any period of
grace provided with respect thereto, or (ii) any Material Indebtedness of the
Customer or a Subsidiary Guarantor is accelerated by the holders thereof because
of a default;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Customer or a Subsidiary Guarantor or of a substantial part of
any of their respective assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Customer or a Subsidiary Guarantor or for a substantial
part of any of their respective assets, and, in any such case, such proceeding
or petition shall continue unstayed or undismissed for a period of 60 or more
days;

(i) the Customer or a Subsidiary Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Customer or such
Subsidiary Guarantor or for a substantial part of their respective assets,
(iv) file an answer admitting the material allegations of a petition filed
against them in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) either of the Customer or a Subsidiary Guarantor shall admit in writing its
inability, or fail generally, to pay its debts as they become due;

(k) either (i) the Lien created by the Security Documents shall at any time not
constitute a valid and perfected first priority (subject to other Liens
permitted under Section 6.01) Lien on the collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required herein or therein) in favor of the Lender, free and clear
of all other Liens (other than Liens permitted under Section 6.01 or under the
respective Security Documents); PROVIDED, HOWEVER, that the foregoing events
shall not constitute an Event of Default if such events occur solely as a result
of any action taken by the Lender or its representatives, and PROVIDED, FURTHER,
that if the foregoing events do not result in the imposition of intervening
Liens or in the filing of actions which would prejudice the Lender’s position as
a first priority secured creditor, such event shall not constitute an Event of
Default if the Customer has restored the Lender’s valid and perfected first
priority Lien within 20 Business Days from the discovery of such event, or
(ii) except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated;

(l) any material provision of any of the Security Documents or the Subsidiary
Guarantees shall at any time for any reason cease to be valid and binding or in
full force and effect after their effective date or the Customer, a Subsidiary
Guarantor or any Person acting on such Person’s behalf or upon such Person’s
instructions shall so assert in writing; or any provision of any of such
agreements shall, in good faith, be declared to be null and void, or the
validity or enforceability thereof shall be contested by the Customer, a
Subsidiary Guarantor or any Person acting on such Person’s behalf or upon such
Person’s instructions or by any Governmental Authority; or

(m) any final, nonappealable judgment or decree for the payment of money which,
when taken together with all other such judgments and decrees, causes the
aggregate amount of such judgments or decrees entered against the Customer and
the Subsidiary Guarantors to exceed $25 million (net of any amounts with respect
to which a reputable and creditworthy insurance company has acknowledged
liability in writing), remains outstanding for a period of 45 consecutive days
after such judgment and is not discharged or waived;

then, and in every such event (other than an event with respect to the Customer
or a Subsidiary Guarantor described in clause (h) or (i) of this Article), and
at any time thereafter during the continuance of such event, the Lender may, by
notice to the Customer, take either or both of the following actions, at the
same or different times: terminate the Commitment and declare the portion of the
Loans then unpaid to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued and unpaid interest thereon and all fees and
other obligations of the Customer accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Customer; and in case of any event with respect to the Customer or a
Subsidiary Guarantor described in clause (h) or (i) of this Article, the
Commitment shall automatically terminate and the principal of the Loans then
unpaid, together with accrued and unpaid interest thereon and all fees and other
obligations of the Customer accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Customer.

ARTICLE VIII.

GUARANTEES

SECTION 8.01. EXECUTION AND DELIVERY OF SUBSIDIARY GUARANTEES. The Customer
shall cause a duly authorized officer of each of its Subsidiaries identified as
a Guarantor in Schedule III (individually a “SUBSIDIARY GUARANTOR” and
collectively the “SUBSIDIARY GUARANTORS,” which term shall include at any time
after the Effective Date, all additional Guarantors from time to time becoming
Subsidiary Guarantors pursuant to Section 8.05 but shall exclude at such time
any Subsidiary theretofore released from its obligations as a Subsidiary
Guarantor pursuant to Section 8.03), to execute and deliver a Guarantee
substantially in the form of Exhibit D (individually a “SUBSIDIARY GUARANTEE”
and collectively the “SUBSIDIARY GUARANTEES,” which term shall include after the
Effective Date all subsidiary guarantees from time to time being executed and
delivered by such additional Guarantors).

SECTION 8.02. SUBSIDIARY GUARANTORS MAY CONSOLIDATE, ETC., ON CERTAIN TERMS.

(a) Nothing contained in this Agreement or in any Subsidiary Guarantee shall
prevent any consolidation or merger of a Subsidiary Guarantor with or into the
Customer or another Subsidiary Guarantor, or shall prevent the transfer of all
or substantially all of the assets of a Subsidiary Guarantor to the Customer or
another Subsidiary Guarantor. Upon any such consolidation, merger, transfer or
sale, the Subsidiary Guarantee of the Subsidiary Guarantor being consolidated or
merged with or into the Customer or such other Subsidiary Guarantor (or the
assets of which are being so transferred) shall no longer have any force or
effect.

(b) Nothing contained in this Agreement shall prevent any consolidation or
merger of a Subsidiary Guarantor with or into a corporation or corporations
other than the Customer or another Subsidiary Guarantor (whether or not
affiliated with the Subsidiary Guarantor), or successive consolidations or
mergers in which a Subsidiary Guarantor or its successor or successors shall be
a party or parties, or shall prevent the transfer of all or substantially all of
the assets of a Subsidiary Guarantor, to a corporation other than the Customer
or another Subsidiary Guarantor (whether or not affiliated with the Subsidiary
Guarantor) authorized to acquire and operate the same in the event that such
consolidation, merger or transfer complies with the terms and conditions of the
Indenture and all Subsidiary Guarantees.

SECTION 8.03. RELEASES FOLLOWING SALE OF ASSETS. Concurrently with any sale or
other disposition of all or substantially all of the assets of any Subsidiary
Guarantor or all of the Capital Stock of any Subsidiary Guarantor, in each case,
in compliance with the terms hereof, then such Subsidiary Guarantor (in the
event of a sale or other disposition of all of the Capital Stock of such
Subsidiary Guarantor) or the corporation acquiring the property (in the event of
a sale or other disposition of all or substantially all of the assets of a
Subsidiary Guarantor) shall be released from and relieved of its obligations
under its Subsidiary Guarantee and under this Article VIII. Any Subsidiary
Guarantor not released from its obligations under its Subsidiary Guarantee shall
remain liable for the full amount of principal of and interest on the Loans and
for the other obligations of any Subsidiary Guarantor under its Subsidiary
Guarantee as provided in this Article VIII.

SECTION 8.04. APPLICATION OF CERTAIN TERMS AND PROVISIONS TO THE SUBSIDIARY
GUARANTORS. Any notice or demand which by any provision of this Agreement is
required or permitted to be given or served by the Lender to or on any
Subsidiary Guarantor may be given or served as described in this Agreement as if
references herein to the Customer were references to such Subsidiary Guarantor.

SECTION 8.05. ADDITION OF SUBSIDIARY GUARANTORS. If at any time any additional
Material Subsidiary is formed or acquired by the Customer after the date hereof
and such Material Subsidiary is organized under the laws of a jurisdiction of
the United States of America, the Customer will notify the Lender thereof and
unless such Material Subsidiary qualifies for designation as an Unrestricted
Subsidiary and is designated as an Unrestricted Subsidiary, all in accordance
with the provisions of the definition thereof, the Customer will cause such
Material Subsidiary to become a party to a Subsidiary Guarantee within seven
Business Days after such Material Subsidiary is formed or acquired and promptly
deliver to the Lender a duly executed counterpart of such Subsidiary Guarantee
and an opinion of counsel reasonably satisfactory to the Lender as to the due
authorization, execution and delivery and enforceability of such Subsidiary
Guarantee and such other matters as the Lender may reasonably require, including
the matters covered by the opinion delivered pursuant to Section 4.01(e).

ARTICLE IX.

MISCELLANEOUS

SECTION 9.01. NOTICES. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Customer, to:

          Sirius Satellite Radio Inc.
   
 
            1221 Avenue of the Americas, 36th Floor

 
       
Tel:
  New York, New York 10020
Attention: Patrick Donnelly
(212) 584-5180
Fax:  


(212) 584-5353

(b) if to the Lender, to:

         
Space Systems/Loral, Inc. 3825 Fabian Way
  Palo Alto, CA 94304-4604
Attention: Ronald A. Haley

Tel:
    (650) 852-7205  
Fax:
    (650) 852-7912  

with a copy to:

          Loral Space & Communications Inc.

600 Third Avenue New York, New York 10016
        Attention: Richard P. Mastoloni

Tel:
    (212) 338-5605  
Fax:
    (212) 867-9167  

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02. WAIVERS; AMENDMENTS.

(a) NO DEEMED WAIVERS; REMEDIES CUMULATIVE. No failure or delay by the Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Customer therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Lender may have had notice or knowledge of such
Default or Event of Default at the time.

(b) AMENDMENTS.

(i) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Customer and the Lender. If more than one Lender shall be a party to this
Agreement, any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed by the Customer and the
Required Lenders and, if the rights or duties of the administrative agent, if
any, are affected thereby, by the administrative agent; PROVIDED that no such
amendment or waiver shall (1) increase any Commitment of any Lender without the
prior written consent of such Lender, (2) reduce the principal of, or rate of
interest on, any Loan or any fees specified herein, due to a Lender without the
prior written consent of each Lender directly affected thereby, (3) postpone or
otherwise change the date fixed for any payment of principal of, or interest on,
any Loan or any fees hereunder due to a Lender or for any termination of any
Commitment of a Lender, without the prior written consent of each Lender
directly affected thereby, (4) decrease any amount payable to a Lender pursuant
to the provisions of Article II hereof, without the prior written consent of
each Lender directly affected thereby, (5) release the Customer from its
obligations hereunder or release a Subsidiary Guarantor from its obligations
under the Subsidiary Guarantee (except as expressly permitted hereby or
thereby), without the prior written consent of all of the Lenders, (6) release
Collateral from the Liens created by the Security Documents (except as expressly
permitted hereby or thereby), without the prior written consent of all of the
Lenders, (7) amend or modify the provisions of this Section 9.02(b), without the
prior written consent of all of the Lenders, or (8) amend the definition of
“Required Lenders,” without the prior written consent of all of the Lenders. No
such amendment, modification, waiver or consent shall adversely affect the
rights and obligations of the administrative agent, if any, without their prior
written consent. Each Lender and Participant shall be bound by any amendment,
modification, waiver or consent authorized as provided herein (whether or not
any applicable Note shall have been marked to indicate such amendment,
modification, waiver or consent); and any consent by any holder of a Loan, a
Commitment or a Note shall bind any Person subsequently acquiring such Loan,
Commitment or Note (whether or not any applicable Note is so marked).

(ii) Notwithstanding the foregoing provisions of this Section 9.02(b) or
anything to the contrary contained in this Agreement, any Lender which has
requested that it not receive material, non-public information concerning the
Customer or any of the Subsidiary Guarantors and which is therefore unable or
unwilling to vote with respect to an issue arising under this Agreement will
agree to vote and will be deemed to have voted its Commitment under this
Agreement pro rata in accordance with the percentage of the Commitment voted in
favor of, and the percentage of the Commitment voted against, any such issue
under this Agreement.

SECTION 9.03. EXPENSES; INDEMNITY; DAMAGE WAIVER; COMMITMENT FEE.

(a) COSTS AND EXPENSES. The Customer and the Lender shall each pay their own
costs and expenses (including the fees, charges and disbursements of their
counsel) in connection with the preparation of this Agreement and the other Loan
Documents. The Customer shall pay (i) all reasonable out-of-pocket expenses
incurred by the Lender and its Affiliates, including the reasonable fees,
charges and disbursements of Lender’s counsel, in connection with the
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof, (ii) all
out-of-pocket expenses incurred by the Lender, including the fees, charges and
disbursements of any counsel for the Lender, in connection with the enforcement
or protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof and (iii) all taxes, assessments and other
charges and reasonable costs and expenses incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Loan Document or any other document referred to therein.

(b) INDEMNIFICATION BY THE CUSTOMER. The Customer shall indemnify the Lender and
each Related Party of the Lender (each such Person being called an “INDEMNITEE”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Customer or any
Environmental Liability related in any way to the Customer, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; PROVIDED that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) WAIVER OF CONSEQUENTIAL DAMAGES, ETC. To the extent permitted by applicable
law, the Customer shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

(d) PAYMENTS. All amounts due under this Section shall be payable upon written
demand therefor.

(e) COMMITMENT FEE. The Customer agrees to pay to the Lender a commitment fee on
the daily Unused Commitment from the date hereof until the expiration or
termination of the Commitment in accordance with Section 4.03 of this Agreement
(the “COMMITMENT PERIOD”), at a rate per annum equal to 0.50% (50 basis points),
payable quarterly in arrears on the last day of each March, June, September and
December, commencing June 30, 2006, and on the last day of the Commitment
Period.

SECTION 9.04. SUCCESSORS AND ASSIGNS.

(a) ASSIGNMENTS GENERALLY. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Customer may not assign
or otherwise transfer any of its rights or obligations hereunder or under the
other Loan Documents without the prior written consent of the Lender (and any
attempted assignment or transfer by the Customer without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
permitted successors and assigns and, to the extent expressly contemplated
hereby, the Related Parties of the Lender) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) ASSIGNMENT BY THE LENDER. The Lender may assign all or a portion of the
Loans and of its rights, duties and obligations under this Agreement (including
all or a portion of the Commitment) and the other Loan Documents to any other
Person without the prior written consent of the Customer, PROVIDED that (a) the
aggregate outstanding principal amount of the Loans (or the Commitment) subject
to any such assignment shall be $5,000,000 or a whole multiple thereof, unless
such assignment is of the Lender’s entire interest, but in no event shall there
be more than 10 Lenders at any one time and (b) as long as no Default of the
type described in clauses (a) or (b) of Section 7.01 or Event of Default of the
type described in clause (h) or (i) of Section 7.01 shall have occurred and be
continuing at such time, no such assignment shall be made to any Person other
than an Eligible Assignee without the Customer’s prior written consent. Upon
execution and delivery by the assignee to the Customer of an instrument in
writing pursuant to which such assignee agrees to become the “Lender” hereunder,
the assignee shall have the obligations, rights and benefits of the Lender
hereunder in respect of the Commitment (or portion thereof) and Loan(s)
theretofore held by the Lender, and the Lender shall be released from the
Commitment (or portion thereof) so assigned. For purposes of this
Section 9.04(b), the term “Eligible Assignee” shall mean (i) a Lender or any
Affiliate thereof, (ii) any bank, trust company, savings and loan association or
other financial institution, any pension plan, any investment company, any
insurance company or similar financial institution or entity organized under the
laws of (x) the United States, or any state thereof, or (y) any other country
which is a member of the OECD, or a political subdivision of any such country,
provided that such bank is acting through a branch or agency located either in
the country in which it is organized, another country which is also an OECD
member or the Cayman Islands and (iii) any Person (other than a natural person)
that is or will be engaged in making, purchasing, holding or otherwise investing
in commercial loans and similar extensions of credit and has assets under
management of at least $500,000,000. “Eligible Assignee” shall not include a
competitor of the Customer.

The Customer hereby acknowledges and agrees that in connection with any
assignment by the Lender of less than all of the Loans and the Commitment, the
Lender may employ at the expense of the Lender an administrative agent to act on
behalf of the Lenders under this Agreement and the other Loan Documents, and the
Customer agrees to customary and reasonable modifications to this Agreement and
the other Loan Documents to reflect the duties and responsibilities of such
agent, acting on behalf of the Lenders, and multiple Lenders. For the avoidance
of doubt, it is understood and agreed that in no event shall the amount of the
Commitment, the rate of interest on the Loans, the Maturity Date, the definition
of Required Lenders, the representations or warranties of the Customer, the
negative covenants or the prepayment provisions of the Agreement be modified in
connection with the employment of such administrative agent.

(c) PARTICIPATIONS. The Lender may, without the consent of the Customer, sell
participations to one or more banks or other entities (a “PARTICIPANT”) in all
or a portion of the Lender’s rights and obligations under this Agreement and the
other Loan Documents (including all or a portion of the Loans and the
Commitment); PROVIDED that (i) the Lender’s obligations under this Agreement and
the other Loan Documents shall remain unchanged, (ii) the Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Customer shall continue to deal solely and directly
with the Lender in connection with the Lender’s rights and obligations under
this Agreement and the other Loan Documents. Any agreement or instrument
pursuant to which the Lender sells such a participation shall provide that the
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document. In no event shall the Lender agree
with the Participant to take or refrain from taking any action under this
Agreement or under any other Loan Document except that the Lender may agree with
the Participant that it will not, without the consent of the Participant, agree
to (1) increase or extend the term, or extend the time or waive any requirement
for the reduction, termination or prepayment, of the Loans, (2) extend the date
fixed for the payment of principal of or interest on the Loans, (3) reduce the
amount of any such payment of principal or any premium payable hereunder,
(4) reduce the rate at which interest is payable on any amount under this
Agreement, or reduce any fee or other amount payable to the Participant to a
level below the rate at which the Participant is entitled to receive such
interest or fee, (5) alter the rights or obligations of the Customer to prepay
the Loans, or (6) release any portion of the Collateral or terminate any Lien
under the Security Documents prior to the payment in full of the Loan and all
amounts required to be paid by the Customer to the Lender under the Loan
Documents except as contemplated in the Security Documents.

(d) LIMITATIONS ON RIGHTS OF PARTICIPANTS. A Participant shall not be entitled
to receive any greater payment under Section 2.09 than the Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Customer’s prior written consent.

SECTION 9.05. SURVIVAL. All covenants, agreements, representations and
warranties made by the Customer herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of each
Loan, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Lender may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitment has not expired or terminated. The provisions of
Sections 2.09, 2.10 and 9.03 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitment or the
termination of this Agreement or any provision hereof.

SECTION 9.06. COUNTERPARTS; INTEGRATION; EFFECTIVENESS. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract between the parties relating to
the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof. Except as provided in Article IV, this Agreement shall
become effective when it shall have been executed by the Lender and when the
Lender shall have received a counterpart hereof bearing the signature of the
Customer, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

SECTION 9.07. SEVERABILITY. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. GOVERNING LAW; JURISDICTION; ETC.

(a) GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) SUBMISSION TO JURISDICTION. The Customer hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Customer or its properties in the courts of any
jurisdiction.

(c) WAIVER OF VENUE. The Customer hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) SERVICE OF PROCESS. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.10. HEADINGS. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.11. CONFIDENTIALITY. Each of the Customer and the Lender agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to the Customer’s and the Lender’s Affiliates
and to such Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors who need to know (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and will agree to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or to the extent required by applicable laws or regulations or by any
subpoena or similar legal process (PROVIDED, that prompt notice of such
requested or required disclosure shall be provided to any other party to this
Agreement so as to enable such party to obtain a protective order, confidential
treatment or other appropriate remedy), (c) to any other party to this
Agreement, (d) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (e) subject to an agreement containing provisions substantially the
same as those of this Section 9.11, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (f) with the consent of the Customer or the Lender, as the
case may be, or (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this paragraph or (ii) becomes
available to the Customer or to the Lender on a non-confidential basis from a
source other than the Customer or the Lender as the case may be, PROVIDED, that
such source is not known to be bound by a confidentiality arrangement or
otherwise prohibited from transmitting the Information by a contractual, legal
or fiduciary obligation. The Lender hereby acknowledges that it is aware of and
shall comply with all applicable United States securities laws that impose
restrictions upon any Person who has received material, non-public information
concerning the Customer with respect to purchasing or selling securities of the
Customer and prohibits such Persons from communicating such information to any
other Person under circumstances in which it is reasonably foreseeable that such
other Person is likely to purchase or sell securities of the Customer. For the
purposes of this paragraph, “INFORMATION” means all information (1) received by
the Lender from the Customer relating to the Customer or its business, other
than any such information that is available to the Lender on a non-confidential
basis prior to disclosure by the Customer; and (2) received by the Customer from
the Lender relating to the Lender or its business, other than such information
that is available to the Customer on a non-confidential basis prior to
disclosure by the Lender, PROVIDED that, in the case of information received
from either party after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

SIRIUS SATELLITE RADIO INC.

By: /s/ David J. Frear     



    Name: David J. Frear
Title: Executive Vice President and CFO

SPACE SYSTEMS/LORAL, INC.

By: /s/ Richard Mastoloni     
Name: Richard Mastoloni
Title: Vice President and Treasurer


4

SCHEDULE I

OTHER VENDOR SATELLITES

None.

5

SCHEDULE II

MATERIAL SUBSIDIARIES

Satellite CD Radio, Inc.

6

SCHEDULE III

SUBSIDIARY GUARANTORS

Satellite CD Radio, Inc.

7

EXHIBIT A

NOTICE OF BORROWING

     
[INSERT DATE]
To:
 
Space Systems/Loral, Inc.
[INSERT ADDRESS]

This Notice of Borrowing is delivered pursuant to Section 2.03 of the Customer
Credit Agreement dated as of May 31, 2006 (as amended, modified or supplemented
and in effect from time to time, the “CUSTOMER CREDIT AGREEMENT”) between Sirius
Satellite Radio Inc., a Delaware corporation (the “CUSTOMER”), and you, as
Lender. Unless otherwise defined herein, capitalized terms used in this Notice
of Borrowing have the meanings given to them (whether by reference to another
document or otherwise) in the Customer Credit Agreement.

This Notice of Borrowing is irrevocable and constitutes a request for a Loan as
follows:

1. Purpose of Loan is to [make Milestone Payment] [reimburse Customer for having
made Milestone Payment(s)].

                 
2.
  Aggregate amount of the Loan:
  $ ___________.  
 
  -Amount being paid to Satellite Manufacturer   $ —  
 
  -Aggregate Amount being reimbursed to Customer for        
 
  Milestone Payment(s) made on [insert date(s)]
  $ —  

3. Date of Loan:      .

4. Duration of the Interest Period for the Loan: [3 months or a lesser number of
months calculated as provided in the definition of LIBOR Rate].

As contemplated by the Customer Credit Agreement, the Customer certifies that
all applicable conditions of Sections 4.01 and 4.02 of the Customer Credit
Agreement have been met and that, as at the date of this Notice of Borrowing and
the date of the Loan (including after giving effect to the making of the Loan
and the intended use thereof):

(a) the representations and warranties of the Customer set out in Article III of
the Customer Credit Agreement shall be true and correct on and as of the date of
the making of the Loan;

(b) no Default or Event of Default shall have occurred and be continuing. The
Customer further confirms and certifies to the Lender that the proceeds of the
requested Loan will be used solely for the purposes specified and permitted by
the Customer Credit Agreement;

(c) each of the conditions specified in Section 4.02(a), (d), and (e) of the
Customer Credit Agreement have been fulfilled; and

(d) when the amount of the requested Loan is added to the aggregate principal
amount of all Loans theretofore made to the Customer, the aggregate principal
amount of the Loans shall not exceed the Commitment then in effect.

Very truly yours,

SIRIUS SATELLITE RADIO INC.

By:      
Name:
Title:


8

EXHIBIT B

OPINIONS OF NEW YORK AND DELAWARE COUNSEL TO THE CUSTOMER AND THE SUBSIDIARY
GUARANTORS

9

EXHIBIT C

FORM OF SECURITY AGREEMENT

10

Security Agreement

SECURITY AGREEMENT, dated as of May 31, 2006 (as amended, modified or
supplemented from time to time, this “Agreement”), between SIRIUS SATELLITE
RADIO INC., a Delaware corporation (the “Customer”), and SPACE SYSTEMS/LORAL,
INC., a Delaware corporation (“SS/L”), as Lender under the Customer Credit
Agreement (as defined below) (the “Initial Lender”) for the benefit of itself
and any other Person that becomes a Lender (as defined in the Customer Credit
Agreement) under the Customer Credit Agreement pursuant to Section 9.04 thereof
after the date hereof (the Initial Lender, together with the other Lenders and
their respective successors and assigns being collectively the “Secured Party”).

The Customer and SS/L are parties to that certain Satellite Purchase Agreement,
dated as of May 31, 2006 (as such agreement may be modified or amended from time
to time, the “Satellite Purchase Agreement”), providing, subject to the terms
and conditions thereof, for the performance by SS/L of certain obligations in
connection with the construction and delivery of the Satellite (as defined
therein) to the Customer. In connection with the Satellite Purchase Agreement,
the Initial Lender has agreed to provide financing for a portion of the purchase
price due thereunder pursuant to the terms and conditions of that certain
Customer Credit Agreement, dated as of May 31, 2006 (as such agreement may be
modified or amended from time to time, the “Customer Credit Agreement”),
providing, subject to the terms and conditions thereof, for the extension of
credit to be made by the Secured Party to the Customer in an aggregate principal
amount not exceeding $100,000,000.

To induce the Secured Party to enter into the Customer Credit Agreement and in
consideration of the promises contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Customer has agreed to grant a security interest in the Collateral (as
hereinafter defined) as security for the Obligations (as so defined).
Accordingly, the parties hereto agree as follows:

1. Definitions. All capitalized terms used herein without definitions shall have
the respective meanings provided therefor in the Customer Credit Agreement
except the following terms shall have the meanings given to them in the
Satellite Purchase Agreement: “Data and Documentation”, “Deliverable Items”,
“Deliverable Services”, “Dynamic Satellite Simulator”, “Intellectual Property
Rights”, “Satellite”, “SCE”, and “Work-in-Progress”. All terms defined in the
Uniform Commercial Code of the State of New York (as in effect from time to
time, the “UCC”) and used herein shall have the same definitions herein as
specified therein. The term “State” means the State of New York. The terms
“Agreement”, “Customer”, “SS/L”, “Initial Lender”, “Satellite Purchase
Agreement” and “Customer Credit Agreement” shall have the respective meanings
given to such terms in the introductory paragraphs hereto. “Collateral” shall
have the meaning given to that term in Section 2 hereof.

2. Grant of Security Interest. The Customer hereby grants to the Secured Party,
to secure the payment and performance in full of all of the Obligations of the
Customer in respect of the Loans and Loan Documents, a security interest in the
Customer’s right, title and interest in, to and under the following properties,
assets and rights of the Customer, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products thereof (all of the
same being hereinafter called the “Collateral”):

A. all Work-in-Progress;

B. all rights of the Customer under the Satellite Purchase Agreement including
but not limited to its rights in and to the Satellite, the Dynamic Satellite
Simulator, the SCE, Data and Documentation, all other Deliverable Items and
Deliverable Services under the Satellite Purchase Agreement and all Intellectual
Property Rights;

C. all insurance proceeds relating to the foregoing and all rights under any
insurance policies relating to the foregoing; and

D. all Proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to the foregoing (as defined in
the UCC).

3. Authorization to File Financing Statements. The Customer hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
filing office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral, regardless
of whether any particular asset comprised in the Collateral falls within the
scope of Article 9 of the Uniform Commercial Code of the State or such
jurisdiction; provided, however that any such description of collateral in any
financing statement shall not have an “all assets” collateral description other
than to the extent constituting proceeds of the Collateral, and (b) provide any
other information required by part 5 of Article 9 of the Uniform Commercial Code
of the State, or such other jurisdiction, for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether the
Customer is an organization, the type of organization and any organizational
identification number issued to the Customer and (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of real property
to which the Collateral relates. The Customer agrees to furnish any such
information to the Secured Party promptly upon the Secured Party’s reasonable
request. The Customer also ratifies its authorization for the Secured Party to
have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof.

4. Other Actions. To further the attachment, perfection and first priority of,
and the ability of the Secured Party to enforce, the Secured Party’s security
interest in the Collateral, and without limitation on the Customer’s other
obligations in this Agreement, the Customer agrees, in each case at the
Customer’s expense, to take any and all actions the Secured Party may reasonably
determine to be necessary or advisable for the attachment, perfection and first
priority of, and the ability of the Secured Party to enforce, the Secured
Party’s security interest in any and all of the Collateral, including without
limitation the execution and filing of intellectual property security
agreements, the notation in its corporate records of the security interest the
Secured Party has in the Collateral and, in the event that the Protocol of Space
Assets to the Capetown Convention on Mobile Goods is ratified by the United
States and becomes effective, the Customer shall take all action required
thereunder to protect and preserve the security interest of the Secured Party
hereunder.

5. Representations and Warranties Concerning Customer’s Legal Status. The
Customer represents and warrants to the Secured Party as follows: (a) the
Customer’s exact legal name is Sirius Satellite Radio Inc., (b) the Customer is
a Delaware corporation, (c) the Customer’s organizational identification number
is 52-1700207, (d) the Customer’s name has not changed since January 1, 2003.

6. Covenants Concerning Customer’s Legal Status. The Customer covenants with the
Secured Party that without at least 30 days prior written notice it will not:
(a) change its name, or (b) its type of organization, jurisdiction of
organization or other legal structure.

7. Representations, Warranties and Covenants Concerning Collateral, etc. The
Customer further represents and warrants to the Secured Party as follows:
(a) the Customer is the legal owner of the Purchase Agreement and, subject
to the terms and conditions of the Satellite Purchase Agreement, will hereafter
become the legal owner of, or otherwise acquire rights or the power to transfer
rights in, the Work-in-Progress and the Deliverable Items, all of which are free
from any right or claim of any Person or any adverse lien, security interest or
other encumbrance, except for the security interest created by this Agreement
and any Collateral Permitted Liens and the Customer has not sold, pledged or
otherwise encumbered the Collateral (other than the security interest granted
hereunder and any Collateral Permitted Liens), (b) the security interest
purported to be granted hereby constitutes a first priority perfected security
interest in the Collateral (other than Collateral Permitted Liens); (c) there
are no security interests or encumbrances of any kind on the Collateral other
than Collateral Permitted Liens and (d) no filings, other than the filing of a
UCC-1 financing statement in the office of the Secretary of State of Delaware
are necessary to perfect the security interest in the Collateral purported to be
created by this Agreement; nor is any authorization, approval or other action
by, or notice to or other filing with, any Governmental Authority required for
either (i) the pledge or perfection of the security interest in the Collateral
or (ii) the exercise by the Secured Party of any rights or remedies in respect
of the Collateral (whether specifically granted or created hereunder or provided
by applicable law) other than filings under federal statutes in respect of
Intellectual Property Rights (as defined in the Satellite Purchase Agreement),
filings to perfect security interests under laws outside the United States, and
any actions in connection with enforcement rights required under applicable
export restrictions and security regulations.

8. Covenants Concerning Collateral, etc. The Customer further covenants with the
Secured Party as follows: (a) except for the rights of SS/L, the security
interest herein granted and Collateral Permitted Liens, the Customer shall be
the legal owner of the Collateral free from any right or claim of any other
Person, lien, security interest or other encumbrance of any kind, and the
Customer at its cost and expense shall defend the same against all claims and
demands of all Persons at any time claiming the same or any interests therein
adverse to the Secured Party, (b) the Customer shall not pledge, mortgage or
create, or suffer to exist any right of any Person in or claim by any Person to
the Collateral or any portion thereof or interest therein, or any security
interest, lien or encumbrance in the Collateral or any portion thereof or
interest therein in favor of any Person, other than the Secured Party and any
Person granted a Collateral Permitted Lien, (c) the Customer will not assign,
lease, transfer, sell or otherwise dispose, or enter into a contract or offer to
assign, lease, transfer, sell or otherwise dispose, of the Collateral and (d)
the Customer will give prompt written notice to the Secured Party of any change
in the information set forth in Section 5 and in Section 7 and, promptly after
request therefor, any other information reasonably requested by the Secured
Party to perfect or continue the perfection of the security interest purported
to be created by this Agreement, including without limitation providing to the
Secured Party a copy of each written inventory describing the Work-in-Progress
received by the Customer under Section 24.11(e) of the Satellite Purchase
Agreement.

9. Termination. Upon full and indefeasible payment in cash of all Obligations
(other than any contingent indemnity obligations not due and payable at the time
all other Obligations have been discharged) and the termination of the
Commitment of the Lender to extend credit under the Customer Credit Agreement,
the security interest on the Collateral shall terminate.  Upon the request and
at the expense of the Customer, the Secured Party will either authorize the
Customer to or it will execute any documents reasonably requested by the
Customer to release of record any security interest in the Collateral created
under this Agreement. Any execution and delivery of documents pursuant to this
Section 9 shall be without recourse to or warranty by the Secured Party.  If
expenses will be or are incurred by the Secured Party, the Customer shall pay in
advance or, at the option of the Secured Party, reimburse the Secured Party upon
demand for all costs and out of pocket expenses, including the fees, charges and
disbursements of counsel, in connection with any action under this Section 9.

10. Collateral Protection Expenses; Preservation of Collateral.

10.1 Expenses Incurred by Secured Party. In the Secured Party’s reasonable
discretion, if the Customer fails to do so after written notice and 30 days to
cure, the Secured Party may discharge taxes and other encumbrances at any time
levied or placed on any of the Collateral, maintain any of the Collateral, make
repairs thereto and pay any necessary filing fees or insurance premiums. The
Customer agrees to reimburse the Secured Party within 5 Business Days of demand
for all expenditures so made and until such reimbursement is made by the
Customer such amounts owed shall be a debt secured by the Collateral and shall
bear interest in accordance with Section 19 hereof. The Secured Party shall have
no obligation to the Customer to make any such expenditures, nor shall the
making thereof be construed as the waiver or cure of any Event of Default.

10.2 Secured Party’s Obligations and Duties. Anything herein to the contrary
notwithstanding, the Customer shall remain obligated and liable under each
contract or agreement comprised in the Collateral to be observed or performed by
the Customer thereunder. The Secured Party shall not have any obligation or
liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Secured Party of any payment relating to
any of the Collateral, nor shall the Secured Party be obligated in any manner to
perform any of the obligations of the Customer under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times. The Secured Party’s sole duty as a Secured Party with respect
to the custody, safe keeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC of the State or otherwise, shall be
to deal with such Collateral in the same manner as the Secured Party deals with
similar property for its own account; provided, however, that nothing in this
Agreement shall be construed to limit in any way the obligations of SS/L under
the Satellite Purchase Agreement.

11. Securities and Deposits. The Secured Party may at any time following and
during the continuance of an Event of Default and notice to the Customer, at its
option, transfer to itself or any nominee any securities constituting
Collateral, receive any income thereon and hold such income as additional
Collateral or apply it to the Obligations. Whether or not any Obligations are
due, the Secured Party (other than SS/L or its affiliates) may following and
during the continuance of an Event of Default demand, sue for, collect, or make
any settlement or compromise which it deems desirable with respect to any
securities constituting the Collateral. Regardless of the adequacy of such
Collateral or any other security for the Obligations, any deposits or other sums
at any time credited by or due from the Secured Party to the Customer may at any
time be applied to or set off against any of the Obligations.

12. Power of Attorney.

12.1 Appointment and Powers of Secured Party.

(a) Subject to clause (b) hereof, the Customer hereby irrevocably constitutes
and appoints the Secured Party and any officer or agent thereof, with full power
of substitution, as its true and lawful attorneys-in-fact with full irrevocable
power and authority in the place and stead of the Customer or in the Secured
Party’s own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or useful to accomplish the purposes of this
Agreement and, without limiting the generality of the foregoing, hereby gives
said attorneys the power and right, on behalf of the Customer, to upon the
occurrence and during the continuance of an Event of Default and notice to
Customer, generally to sell, transfer, pledge, make any agreement with respect
to or otherwise dispose of or deal with any of the Collateral in such manner as
is consistent with the UCC and other applicable law, including the
Communications Act of 1934, as amended, and the rules and regulations
promulgated by the Federal Communications Commission thereunder, and as fully
and completely as though the Secured Party were the absolute owner thereof for
all purposes, and to do, at the Customer’s expense, at any time, or from time to
time, all acts and things which the Secured Party deems necessary or useful to
protect, preserve or realize upon the Collateral and the Secured Party’s
security interest therein, in order to effect the intent of this Agreement, all
at least as fully and effectively as the Customer might do, including, without
limitation, (i) the filing and prosecuting of registration and transfer
applications with the appropriate federal, state, local or other agencies or
authorities with respect to trademarks, copyrights and patentable inventions and
processes, (ii) upon written notice to the Customer, the exercise of voting
rights with respect to voting securities, which rights may be exercised, if the
Secured Party so elects, with a view to causing the liquidation of assets of the
issuer of any such securities, and (iii) the execution, delivery and recording,
in connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral.

(b) Notwithstanding clause (a) above, unless an Event of Default has occurred
and is continuing, the Secured Party shall not exercise its rights under such
power of attorney unless it firsts requests the Customer to take such action and
the Customer shall have failed to do so within 30 days of any such request.

12.2 Ratification by Customer. To the extent permitted by law, the Customer
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and is
irrevocable.

12.3 No Duty on Secured Party. The powers conferred on the Secured Party
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers. The Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Customer for any act or failure
to act, except for the Secured Party’s own gross negligence or willful
misconduct.

13. Rights and Remedies.

(a) If an Event of Default shall have occurred and be continuing, the Secured
Party, without any other notice to or demand upon the Customer shall have (in
addition to all other rights and remedies provided herein or by law) the rights
and remedies specified in any jurisdiction in which enforcement hereof is sought
of a secured party under the UCC and any additional rights and remedies which
may be provided to a secured party in any jurisdiction in which Collateral is
located, including, without limitation, the right to take possession of the
Collateral (subject to applicable export control restrictions and security
regulations), and for that purpose the Secured Party may, so far as the Customer
can give authority therefor, enter upon any premises on which the Collateral may
be situated and remove the same therefrom. The Secured Party may in its
reasonable discretion require the Customer to assemble all or any part of the
Collateral at such location or locations within the jurisdiction(s) of the
Customer’s principal office(s) or at such other locations as the Secured Party
may reasonably designate. Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, the Secured Party shall give to the applicable Customer at least 10
Business Days prior written notice of the time and place of any public sale of
Collateral or of the time after which any private sale or any other intended
disposition is to be made. The Customer hereby acknowledges that 10 Business
Days prior written notice of such sale or sales shall be reasonable notice. In
addition, the Customer waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of the Secured Party’s rights and
remedies hereunder, including, without limitation, its right following an Event
of Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.

(b) If the Proceeds of sale, collection or other realization of or upon the
Collateral are insufficient to cover the Obligations, the Customer shall remain
liable for any deficiency. The Secured Party shall not incur any liability as a
result of the sale of the Collateral, or any part thereof, at any private sale
conducted in a commercially reasonable manner and otherwise in compliance with
the UCC and applicable export control restrictions. The Customer hereby waives
any claims against the Secured Party arising by reason of the fact that the
price at which the Collateral may have been sold at such a private sale was less
than the price that might have been obtained at a public sale or was less than
the aggregate amount of the Obligations even if the Secured Party accepts the
first offer received and does not offer the Collateral to more than one offeree,
so long as the sale was conducted in a commercially reasonable manner. The
Secured Party may be the purchaser of any or all of the Collateral at any public
or private (to the extent any portion of the Collateral being privately sold is
of a kind that is customarily sold on a recognized market or subject of widely
distributed standard price quotations,) sale in accordance with the UCC, and the
Secured Party shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any part of the
Collateral sold at any such sale made in accordance with the UCC, to use and
apply any of the Obligations as a credit on account of the purchase price for
any Collateral payable by the Secured Party at such sale. The Secured Party may
sell the Collateral without giving any warranties as to the Collateral and may
specifically disclaim or modify any warranties of title or the like. This
procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

14. Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on the Secured Party to exercise remedies in a commercially
reasonable manner, the Customer acknowledges and agrees that it is not
commercially unreasonable for the Secured Party (a) to fail to incur expenses
reasonably deemed significant by the Secured Party to prepare Collateral for
disposition or otherwise to fail to complete raw material or Work-in-Progress
into finished goods or other finished products for disposition, (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
customers or other Persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account customers and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to contact other Persons, whether or not in the same
business as the Customer, for expressions of interest in acquiring all or any
portion of the Collateral, (f) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (g) to dispose of assets in wholesale rather than retail
markets, (h) to disclaim disposition warranties, (i) after an Event of Default,
to purchase insurance or credit enhancements to insure the Secured Party against
risks of loss, collection or disposition of Collateral or to provide to the
Secured Party a guaranteed return from the collection or disposition of
Collateral, or (j) to the extent deemed appropriate by the Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Secured Party in the collection or disposition of
any of the Collateral. The Customer acknowledges that the purpose of this
Section 14 is to provide non-exhaustive indications of what actions or omissions
by the Secured Party would fulfill the Secured Party’s duties under the UCC or
other law of the State or any other relevant jurisdiction in the Secured Party’s
exercise of remedies against the Collateral and that other actions or omissions
by the Secured Party shall not be deemed to fail to fulfill such duties solely
on account of not being indicated in this Section 14. Without limitation upon
the foregoing, nothing contained in this Section 14 shall be construed to grant
any rights to the Customer or to impose any duties on the Secured Party that
would not have been granted or imposed by this Agreement or by applicable law in
the absence of this Section 14.

15. No Waiver by Secured Party, etc. The Secured Party shall not be deemed to
have waived any of its rights or remedies in respect of the Obligations or the
Collateral unless such waiver shall be in writing and signed by the Secured
Party. No delay or omission on the part of the Secured Party in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion. All rights and remedies
of the Secured Party with respect to the Obligations or the Collateral, whether
evidenced hereby or by any other instrument or papers, shall be cumulative and
may be exercised singularly, alternatively, successively or concurrently at such
time or at such times as the Secured Party deems expedient.

16. Waivers by Customer. The Secured Party shall have no duty as to the
collection or protection of the Collateral or any income therefrom, the
preservation of rights against prior parties, or the preservation of any rights
pertaining thereto beyond the safe custody thereof as set forth in Section 10.2.

17. Marshalling. The Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights and remedies, however existing or arising. To the
extent that it lawfully may, the Customer hereby agrees that it will not invoke
any law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Secured Party’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Customer hereby irrevocably waives the
benefits of all such laws.

18. Proceeds of Dispositions; Expenses. The Customer agrees to pay to the
Secured Party on demand any and all reasonable expenses, including reasonable
attorneys’ fees and disbursements, incurred or paid by the Secured Party in
protecting, preserving or enforcing the Secured Party’s rights and remedies
under or in respect of any of the Obligations or any of the Collateral. After
deducting all of said expenses, the residue of any proceeds of collection or
sale or other disposition of the Collateral shall, to the extent actually
received in cash, be applied to the payment of the Obligations in such order or
preference as the Secured Party may determine, proper allowance and provision
being made for any Obligations not then due. Upon the final payment and
satisfaction in full of all of the Obligations (other than any contingent
indemnity obligations not due and payable at the time all other Obligations have
been discharged) and the termination of the Commitment to provide Loans under
the Customer Credit Agreement and after making any payments required by
Sections 9-608(a)(1)(C) or 9-615(a)(3) of the UCC of the State, any excess shall
be returned to the Customer. In the absence of final payment and satisfaction in
full of all of the Obligations, the Customer shall remain liable for any
deficiency.

19. Overdue Amounts. Until paid, all amounts due and payable by the Customer
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the rate of interest per annum set forth
in the Customer Credit Agreement.

20. Collateral Subject to Communications Act. Notwithstanding any other
provision of this Agreement, any foreclosure on, sale, transfer or other
disposition of, or the exercise of any rights to vote or consent with respect to
any of the Collateral as provided herein or any other action taken by the
Secured Party hereunder shall be in compliance with the Communications Act and
the rules and regulations promulgated thereunder by the Federal Communications
Commission, and to the extent required thereby, subject to the prior approval of
the Federal Communications Commission.

21. Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. The
Customer agrees that any action or claim arising out of, or any dispute in
connection with, this Agreement, any rights, remedies, obligations, or duties
hereunder, or the performance or enforcement hereof or thereof, may be brought
in the courts of the State or any federal court sitting therein and consents to
the non-exclusive jurisdiction of such court and to service of process in any
such suit being made upon the Person, at the address and the manner provided in
Section 9.09 of the Customer Credit Agreement. The Customer hereby waives any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit is brought in an inconvenient court.

22. Waiver of Jury Trial. THE CUSTOMER WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR DUTIES HEREUNDER, OR THE
PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF. Except as prohibited by law, the
Customer waives any right which it may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. The Customer (i) certifies that neither the Secured Party nor
any representative, agent or attorney of the Secured Party has represented,
expressly or otherwise, that the Secured Party would not, in the event of
litigation, seek to enforce the foregoing waivers or other waivers contained in
this Agreement, and (ii) acknowledges that the Secured Party is relying upon,
among other things, the waivers and certifications contained in this Section 22.

23. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Customer and its respective successors and assigns, and shall inure to the
benefit of the Secured Party and its successors and assigns. If any term of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity of
all other terms hereof shall in no way be affected thereby, and this Agreement
shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein. The Customer acknowledges
receipt of a copy of this Agreement.

11

IN WITNESS WHEREOF, intending to be legally bound, the Customer has caused this
Agreement to be duly executed as of the date first above written.

SIRIUS SATELLITE RADIO INC.

By:      
Name:
Title:


Accepted:

SPACE SYSTEMS/LORAL, INC.

By:      
Name: Richard Mastoloni
Title: Vice President and Treasurer


12

EXHIBIT D

FORM OF SUBSIDIARY GUARANTEE

13

GUARANTEE AGREEMENT (this “Guarantee”) dated as of May 31, 2006, by the
undersigned guarantors (each a “Guarantor” and collectively the “Guarantors”,
which term shall include on any date all Other Guarantors theretofore becoming a
party to this Guarantee as below provided), in favor of the Initial Lender
referred to below and the other lenders, if any, from time to time (each a
“Lender” and collectively the “Lenders”) under that certain Customer Credit
Agreement, dated as of May 31, 2006 (as the same may be supplemented or amended
from time to time, the “Customer Credit Agreement” and terms defined therein and
not otherwise defined herein are used herein as so defined) entered into by
Sirius Satellite Radio Inc. (the “Customer”) and Space Systems/Loral, Inc. (the
“Initial Lender” and, together with the other Lenders and their respective
successors and assigns, sometimes individually an “Obligee” and collectively the
“Obligees”).

WHEREAS, it is a condition precedent to the obligation of the Initial Lender to
make Loans under the Customer Credit Agreement that certain Material
Subsidiaries of the Customer existing on the date hereof execute and deliver
this Guarantee or a separate Guarantee substantially in the form of this
Guarantee; and

WHEREAS, the Customer is also obligated under Section 8.05 of the Customer
Credit Agreement to cause certain other Material Subsidiaries of the Customer to
become a party to this Guarantee or execute and deliver a separate guarantee
substantially in the form of this Guarantee (as to any Guarantor party to this
Guarantee, the other Guarantors party to this Guarantee and any of such other
guarantees are sometimes collectively the “Other Guarantors” and such other
guarantees are sometimes collectively the “Other Guarantees”); and

WHEREAS, the Guarantors are Material Subsidiaries of the Customer and, as such,
will benefit by virtue of the financial accommodations extended to the Customer
by the Lenders.

NOW, THEREFORE, in consideration of the foregoing, the Guarantors hereby jointly
and severally agree as follows:

1. GUARANTEE.

1.1 Obligations Guaranteed

The Guarantors jointly and severally hereby absolutely, unconditionally and
irrevocably guarantee, as primary obligor and not merely as sureties,

(i) the punctual payment when due, whether at stated maturity, by prepayment, by
acceleration or otherwise, of all obligations of the Customer arising under the
Customer Credit Agreement, the Notes and the other Loan Documents, whether for
principal, interest (including without limitation, to the extent permitted by
law, interest on any overdue principal and interest at the rates specified in
the Notes and interest accruing or becoming owing both prior to and subsequent
to the commencement of any bankruptcy, insolvency, examinership, reorganization,
moratorium or similar proceeding involving the Customer), fees, expenses,
indemnification or otherwise, and

(ii) the due and punctual performance and observance by the Customer of all
covenants, agreements and conditions on its part to be performed and observed
under the Customer Credit Agreement, the Notes and the other Loan Documents.

(all such obligations are called the “Guaranteed Obligations”).

Without limiting the generality of the foregoing, this Guarantee guarantees, to
the extent provided herein, the payment of all amounts which constitute part of
the Guaranteed Obligations and would be owed by any other Person to any Obligee
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, insolvency, examinership, reorganization, moratorium
or similar proceeding involving such Person.

1.2 Character of Guarantee

This Guarantee constitutes a present and continuing guarantee of payment and not
of collection and each Guarantor guarantees that the Guaranteed Obligations will
be paid and performed strictly in accordance with the terms of the Customer
Credit Agreement and the Notes, regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Customer with respect thereto. The obligations of each Guarantor
under this Guarantee are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against each Guarantor
to enforce this Guarantee, irrespective of whether any action is brought against
the Customer, any Other Guarantor or any other Person liable for the Guaranteed
Obligations or whether the Customer, any Other Guarantor or any other such
Person is joined in any such action or actions. To the extent permitted by law,
the liability of each Guarantor under this Guarantee shall be primary, absolute,
irrevocable, and unconditional irrespective of:

(iii) any lack of validity or enforceability of any Guaranteed Obligation, the
Customer Credit Agreement, the Notes, any Other Guarantee or any agreement or
instrument relating thereto;

(iv) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from the Customer Credit Agreement, the Notes or
any Other Guarantee;

(v) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure by any other
Person liable, or any other guarantee, for all or any of the Guaranteed
Obligations;

(vi) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral or any other assets of the Customer or any Other Guarantor;

(vii) any change, restructuring or termination of the corporate structure or
existence of the Customer or any Other Guarantor; or

(viii) any other circumstance (including without limitation any statute of
limitations) that might otherwise constitute a defense, offset or counterclaim
available to, or a discharge of, the Customer or any Other Guarantor.

If any event permitting the acceleration of the maturity of the principal amount
of the Notes shall at any time have occurred and be continuing and such
acceleration (and the effect thereof on the Guaranteed Obligations) shall at
such time be prevented by reason of the pendency against the Customer or any
other Person of a case or proceeding under a bankruptcy or insolvency law, each
Guarantor agrees that, for purposes of this Guarantee and such Guarantor’s
obligations under this Guarantee, the maturity of the principal amount of the
Notes shall be deemed to have been accelerated (with a corresponding effect on
the Guaranteed Obligations) with the same effect as if the Lenders had
accelerated the Notes in accordance with the terms of the Agreement, and such
Guarantor shall forthwith pay such principal amount, any interest thereon and
any other amounts guaranteed hereunder without further notice or demand.

1.3 Waivers

Each Guarantor hereby irrevocably waives, to the extent permitted by applicable
law:

(ix) promptness, diligence, presentment, notice of acceptance and any other
notice with respect to any of the Guaranteed Obligations and this Guarantee;

(x) any requirement that any Obligee or any other Person protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against the Customer or any other Person or any collateral;

(xi) any defense, offset or counterclaim arising by reason of any claim or
defense based upon any action by any Obligee;

(xii) any duty on the part of any Obligee to disclose to such Guarantor any
matter, fact or thing relating to the business, operation or condition of any
Person and its assets now known or hereafter known by such Obligee; and

(xiii) any rights by which it might be entitled to require suit on an accrued
right of action in respect of any of the Guaranteed Obligations or require suit
against the Customer or such Guarantor or any other Person.

2. SUBROGATION, ETC.

2.1 Subrogation and Contribution

No Guarantor shall assert, enforce, or otherwise exercise (a) any right of
subrogation to any of the rights, remedies, powers, privileges or Liens of any
Obligee or any other beneficiary against the Customer or any other Guarantor on
the Guaranteed Obligations or any collateral or other security, or (b) any right
of recourse, reimbursement, contribution, indemnification, or similar right
against the Customer or any other Guarantor in respect of the Guaranteed
Obligations, and each Guarantor hereby waives any and all of the foregoing
rights, remedies, powers, privileges and the benefit of, and any right to
participate in, any collateral or other security given to any Obligee or any
other beneficiary to secure payment of the Guaranteed Obligations, in each case,
until such time as the Guaranteed Obligations have been indefeasibly paid in
full.

2.2 Reinstatement

Each Guarantor agrees that its obligations under this Guarantee shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Customer or one or more Other Guarantors is rescinded or
must be otherwise restored by any Obligee, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.

2.3 Separate Claims, etc.

Each default in the payment or performance of any of the Guaranteed Obligations
shall give rise to a separate claim and cause of action hereunder, and separate
claims or suits may be made and brought, as the case may be, hereunder as each
such default occurs. Each Guarantor will from time to time deliver, upon the
reasonable request of any Obligee, a satisfactory acknowledgment of such
Guarantor’s continuing liability hereunder to the extent provided herein.

3. REPRESENTATIONS AND WARRANTIES.

Each Guarantor represents and warrants as to itself as follows:

(xiv) Such Guarantor is a company or other legal entity duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized and has all requisite power and authority to execute, deliver and
perform its obligations under this Guarantee.

(xv) The execution and delivery of this Guarantee has been duly authorized by
all necessary action on the part of such Guarantor and this Guarantee has been
executed and delivered by one or more duly authorized officers of such
Guarantor. This Guarantee constitutes a legal, valid and binding obligation of
such Guarantor, enforceable against such Guarantor in accordance with its terms,
except that the enforceability hereof may be limited by applicable bankruptcy,
reorganization, arrangement, insolvency, moratorium or similar laws affecting
the enforceability of creditors’ rights generally and subject to the
availability of equitable remedies.

(xvi) The execution, delivery and performance by such Guarantor of this
Guarantee does not and will not

(A) violate any applicable law or regulation of any Governmental Authority, or
official or judicial order of a court of competent jurisdiction binding on such
Guarantor or any of its properties;

(B) conflict with its Certificate of Incorporation or other constitutive
documents of such Guarantor;

(C) conflict with any agreement or document to which such Guarantor is a party
or that is binding upon any such Guarantor or any of its properties; or

(D) result in the creation or imposition of any Lien on any of the properties of
any such Guarantor pursuant to the provisions of any agreement or document.

(xvii) Such Guarantor is executing and delivering this Guarantee and incurring
its obligations hereunder for its own benefit and for the purpose of its
business and such Guarantor is able to pay its debts and will not become unable
to pay its debts as a consequence of incurring such obligations.

(xviii) There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority now pending against or threatened against or affecting
the Customer or such Guarantors (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement, any other Loan
Document or the Transactions

4. TAXES

4.1 Payments Free of Taxes

Any and all payments by or on account of any obligation of any Guarantor
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; PROVIDED that if a Guarantor shall be required
to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Guarantor shall make such
deductions and (iii) the Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

4.2 Indemnification by the Guarantor

The Guarantors shall, jointly and severally, indemnify the Lender, within 10
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Guarantors by the Lender shall be conclusive absent
manifest error.

4.3 Evidence of Payments

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
a Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.

5. MISCELLANEOUS.

5.1 Amendments

No amendment or waiver of any provision of this Guarantee and no consent to any
departure by the Guarantors therefrom shall in any event be effective unless the
same shall be in writing and signed by all Obligees.

5.2 Notices

All notices and other communications provided for hereunder shall be in writing,
shall be hand delivered, sent by confirmed facsimile transmission (hard copy to
be provided by overnight courier on the date of such transmission) or sent by an
overnight courier of international standing and shall be addressed:

(xix) if to a Guarantor, at the address set forth for such Guarantor in Annex 1
hereto, or at such other address as such Guarantor may hereafter designate by
notice to each Obligee, or

(xx) if to the Initial Lender, at the address as set forth in Section 9.01 of
the Customer Credit Agreement or at such other address as such Lender may
hereafter designate by notice to the Guarantors, or

(xxi) if to any other Lender, at the address such Lender may hereafter designate
by notice to the Guarantors.

5.3 Governing Law

This Guarantee shall be governed by, and construed and enforced in accordance
with, the law of the State of New York, United States of America, excluding
choice-of-law principles of the laws of such State that would require the
application of the laws of a jurisdiction other than such State.

5.4 No Waiver

No failure on the part of any Obligee to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

5.5 Jurisdiction; Service Of Process; Waiver of Jury Trial.

(c) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Guarantee. To the fullest extent it may effectively do so under applicable law,
each Guarantor irrevocably waives and agrees not to assert, by way of motion, as
a defense or otherwise, any claim that it is not subject to the in personam
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

(d) Each Guarantor agrees, to the fullest extent it may effectively do so under
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in paragraph (a) of this Section 5.5 brought in any such
court shall be conclusive and binding upon it, subject to rights of appeal and
may be enforced in the courts of the United States of America or the State of
New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.

(e) Each Guarantor consents to process being served in any suit, action or
proceeding of the nature referred to in paragraph (a) of this Section 5.5 by
mailing a copy thereof by registered or certified or priority mail, postage
prepaid, return receipt requested, or delivering a copy thereof in the manner
for delivery of notices specified in Section 5.2, to the Customer at its address
set forth in Section 9.01(a) of the Customer Credit Agreement or at such other
address of the Customer as it shall have provided to the Lenders in accordance
with such Section 9.01(a), as such Guarantor’s agent for the purpose of
accepting service of any process in the State of new York. Each Guarantor agrees
that such service upon receipt (i) shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding and
(ii) shall, to the full extent permitted by law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any overnight courier of international
standing.

(f) Nothing in this Section 5.5 shall affect the right of any Obligee to serve
process in any manner permitted by law, or limit any right that the Obligees may
have to bring proceedings against any Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

(g) EACH GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT
TO THIS GUARANTEE OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH.

5.6 Severability

In case any one or more of the provisions contained in this Guarantee, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein, and any other application thereof, shall not in any way be affected or
impaired thereby.

5.7 Counterparts

This Guarantee may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the Guarantors.

14

IN WITNESS WHEREOF each Guarantor has caused this Guarantee to be executed on
its behalf as of the date first above written.

             
[GUARANTOR]
      [GUARANTOR]  

 
           
By
          By  

 
           
 
  Title       Title
 
           
By
          By  

 
           
 
  Title       Title
 
           
[GUARANTOR]
      [GUARANTOR]  

 
           
By
          By  

 
           
 
  Title       Title
 
           
By
          By  

 
           
 
  Title       Title
 
           

15